Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 1 of 74 PageID: 371




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


 ALI KARIMI, Individually and On Behalf of All            Case No. 2:20-cv-08978-ES-MAH
 Others Similarly Situated,

                                          Plaintiff,      SECOND AMENDED CLASS ACTION
                                                          COMPLAINT FOR VIOLATIONS OF THE
                           v.                             FEDERAL SECURITIES LAWS

 DEUTSCHE BANK AKTIENGESELLSCHAFT,
                                                          JURY TRIAL DEMANDED
 JOHN CRYAN, CHRISTIAN SEWING,
 MARCUS SCHENCK, AND JAMES VON
 MOLTKE,

                                      Defendants.


       Lead Plaintiff Yun Wang (“Lead Plaintiff”) and Named Plaintiff Ali Karimi (“Named

Plaintiff”), collectively referred to as “Plaintiffs,” individually and on behalf of all other persons

similarly situated, by Plaintiffs’ undersigned attorneys, for Plaintiffs’ complaint against

Defendants, allege the following based upon personal knowledge as to Plaintiffs and Plaintiffs’

own acts, and information and belief as to all other matters, based upon, inter alia, the investigation

conducted by and through Plaintiffs’ attorneys, which included, among other things, a review of

the Defendants’ public documents, conference calls and announcements made by Defendants,

United States (“U.S.”) Securities and Exchange Commission (“SEC”) filings, wire and press

releases published by and regarding Deutsche Bank Aktiengesellschaft (“Deutsche Bank AG,”

“Deutsche Bank,” or the “Bank”), analysts’ reports and advisories about the Bank, and information

readily obtainable on the Internet. Plaintiffs believe that substantial additional evidentiary support

will exist for the allegations set forth herein after a reasonable opportunity for discovery.




                                                   1
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 2 of 74 PageID: 372




                                  NATURE OF THE ACTION

        1.     This is a federal securities class action on behalf of a class consisting of all persons

and entities other than Defendants who purchased or otherwise acquired Deutsche Bank AG

securities between March 14, 2017, and May 12, 2020, both dates inclusive (the “Class Period”),

seeking to recover damages caused by Defendants’ violations of the federal securities laws and to

pursue remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”) and Rule 10b-5 promulgated thereunder, against the Bank and certain of its top

officials.

        2.     Deutsche Bank has been the subject of repeated scandals, investigations and

regulatory enforcements for years because of its anti-money laundering (“AML”) compliance

failures and deficiencies in its disclosure controls and procedures, causing it to have one of the

lowest gradings offered by the U.S. Federal Reserve. Despite claiming to have “learned” from its

missteps, to the chagrin of investors, Deutsche Bank’s misconduct continues, encouraged by the

failure to hold accountable those at the top.

        3.     As many publications have repeatedly acknowledged, it is rare for companies

settling allegations of misconduct to name the individuals responsible for those misdeeds—a

practice that perpetuates the myth that such acts were inadvertently committed by a faceless

institution and were not the consequences of decisions made by individuals in position of power.

When those individual wrongdoers bear no discernible consequences, the result is an astonishing

rate of recidivism, despite at nauseum promises that bad behavior won’t happen again. Neither

Deutsche Bank nor its top commanders have learned from past misconduct. At Deutsch Bank,

history keeps repeating itself.




                                                  2
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 3 of 74 PageID: 373




        4.      Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Bank’s Know Your Customer (“KYC”) processes, a critical part of the

Bank’s AML procedures. For example, Defendants repeatedly assured investors that Deutsche

Bank has “developed effective procedures for assessing clients (Know Your Customer or KYC)

and a process for accepting new clients in order to facilitate comprehensive compliance,” and

insisted that “[o]ur KYC procedures start with intensive checks before accepting a client and

continue in the form of regular reviews.” Defendants similarly claimed that its “robust and strict”

KYC program “includes strict identification requirements, name screening procedures and the

ongoing monitoring and regular review of all existing business relationships,” with “[s]pecial

safeguards . . . implemented for . . . politically exposed persons . . . ”

        5.      In truth, however, far from implementing a “robust and strict” KYC program with

“special safeguards” for politically exposed persons (“PEPs”), Defendants repeatedly exempted

high-net-worth individuals (including people sponsoring terrorism) and PEPs from any meaningful

due diligence, enabling their criminal activities through the use of the Bank’s facilities. One

particularly egregious example of this misconduct was Deutsche Bank’s preferrential treatment of

notorious child sex abuser Jeffrey Epstein, who the Bank internally designated an “Honorary” PEP

because of the millions in fees and referrals he was generating for the Bank. Unscrupulously, even

after it learned that “40 underage girls had come forward with testimony of Epstein sexually

assaulting them,” Deutsche Bank’s Reputational Risk Committee agreed to keep Epstein as a client

and was “comfortable with . . . continu[ing] business as usual” with Epstein, “not[ing] a number

of sizable deals recently.” During the course of his relationship with Deutsche Bank, Epstein and

his related entities withdrew huge amounts of money and wired millions of dollars to his victims




                                                   3
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 4 of 74 PageID: 374




for the stated purpose of covering hotel expenses, tuition and rent, and made payments to

individuals known to be his co-conspirators.

       6.     Deutsche Bank’s relentless pursuit of profits has been its modus operandi for years,

commencing with its former CEOs onboarding, retaining and servicing Russian oligarchs and

other unsavory high-net-worth individuals and their affiliated companies.

       7.     When the truth about Deutsche Bank’s improper KYC practices emerged, Deutsche

Bank’s stock price plunged, wiping out hundreds of millions of dollars in market capitalization

and injuring hundreds of thousands of investors.

                                   JURISDICTION AND VENUE

       8.     The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5).

       9.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act.

       10.    Venue is proper in this Judicial District pursuant to Section 27 of the Exchange Act

(15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b), as the alleged misstatements entered and the

subsequent damages took place in this Judicial District. Pursuant to Deutsche Bank’s most recent

annual report on Form 20-F, as of December 31, 2019, there were 2,066,101,774 of the Bank’s

ordinary shares outstanding. Deutsche Bank’s ordinary shares trade on the New York Stock

Exchange (“NYSE”). Accordingly, there are presumably hundreds, if not thousands, of investors

in Deutsche Bank’s ordinary shares located within the U.S., some of whom undoubtedly reside in

the State of New Jersey (“New Jersey”). Additionally, upon information and belief, Deutsche

Bank and/or an affiliate or subsidiary of the Bank maintained an office at Harborside Financial




                                               4
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 5 of 74 PageID: 375




Center Platform, Jersey City, New Jersey, 07311 during the Class Period. In addition, upon

information and belief, Deutsche Bank and/or an affiliate or subsidiary of the Bank had multiple

offices throughout New Jersey during the Class Period.

       11.     In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

to, the mails, interstate telephone communications, and the facilities of the national securities

markets.

                                            PARTIES

       12.     Lead Plaintiff, as set forth in her Certification previously filed with the Court (see

Dkt. No. 18-3 at *10–*11), acquired Deutsche Bank securities at artificially inflated prices during

the Class Period and was damaged upon the revelation of the alleged corrective disclosures.

       13.     Named Plaintiff, as set forth in his Certification previously filed with the Court (see

Dkt. No. 1 at *34-*36), acquired Deutsche Bank securities at artificially inflated prices during the

Class Period and was damaged upon the revelation of the alleged corrective disclosures

       14.     Defendant Deutsche Bank is organized under the laws of the Federal Republic of

Germany, with principal executive offices located at Taunusanlage 12, 60325 Frankfurt am Main,

Germany. The Bank’s ordinary shares trade in an efficient market on the NYSE under the ticker

symbol “DB.”

       15.     Defendant John Cryan (“Cryan”) served as Deutsche Bank’s Chairman of the

Management Board and Chief Executive Officer (“CEO”) from July 2015 until April 8, 2018.

During his tenure, among other things he was responsible for Deutsche Bank’s Group Audit and

also took on responsibility for the Bank’s business in the Americas as of March 16, 2017.

       16.     Defendant Christian Sewing (“Sewing”) has served as Deutsche Bank’s CEO since

April 8, 2018. Sewing became a member of the Bank’s Management Board on January 1, 2015


                                                 5
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 6 of 74 PageID: 376




and was appointed President as of March 5, 2017. Since January 2016, he had been the Head of

Private, Wealth & Commercial Clients. Effective September 1, 2017, he was appointed Co-Head

of Private & Commercial Bank. As a member of the Management Board, he was responsible for

Legal, Incident Management Group and Group Audit.              Before assuming his role on the

Management Board, Sewing was Global Head of Group Audit (from June 2013 until February

2015) and held a number of positions before that in Risk, including Deputy Chief Risk Officer

(from 2012 to 2013) and Chief Credit Officer (from 2010 to 2012) of Deutsche Bank.

       17.     Defendant Marcus Schenck (“Schenck”) joined Deutsche Bank in January 2015.

Schenck became a member of Deutsche Bank’s Management Board on May 21, 2015 and was

appointed President as of March 5, 2017. Until June 30, 2017, he was Deutsche Bank’s Chief

Financial Officer (“CFO”).

       18.      Defendant James von Moltke (“Moltke”) became a member of Deutsche Bank’s

Management Board on July 1, 2017. He has been Deutsche Bank’s CFO from July 2017 to present.

       19.     Defendants listed in paragraphs 15 to 18 above are referred to herein as the

“Individual Defendants.”

       20.     During the relevant time, Deutsche Bank’s Management Board was responsible for

managing the Bank, with its principal responsibilities including financial accounting and reporting,

risk management, and corporate control. During the Class Period, Deutsche Bank’s AML controls,

including KYC procedures, were overseen by the Management Board.                 Deutsche Bank’s

Management Board worked closely with the Bank’s Group Audit on internal controls, checking

and reviewing AML procedures, including “know your customer” processes.

       21.     The Individual Defendants possessed the power and authority to control the

contents of Deutsche Bank’s SEC filings, press releases, statements posted on the Bank’s official




                                                 6
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 7 of 74 PageID: 377




website, and other market communications. The Individual Defendants were also provided with

copies of Deutsche Bank’s statements alleged herein to be misleading before or shortly after their

issuance and had the ability and opportunity to prevent their issuance or to cause them to be

corrected. Because of their positions with Deutsche Bank, and their access to material information

available to them but not to the public, the Individual Defendants knew that the adverse facts

specified herein had not been disclosed to and were being concealed from the public, and that the

positive representations being made were then materially false and misleading. The Individual

Defendants are liable for the false statements and omissions pleaded herein.

       22.      Deutsche Bank and the Individual Defendants are collectively referred to herein as

“Defendants.”

                             THE CONFIDENTIAL WITNESSES

       23.      Confidential witness (“CW”) CW1 was a Compliance Officer at Deutsche Bank

from around mid-2007 to around mid-2015. In that position, among other matters s/he was

involved in identifying suspicious transactions, including money laundering and other AML/KYC

violations. S/he also oversaw the filings of Suspicious Activity Reports (“SARs”).

       24.      CW2 worked for Deutsche Bank from May 2004 to June 2019, including from 2018

as the assistant to the Head of Anti-Financial Crime (“AFC”) for the Americas. S/he reported to

the Head of AFC for the Americas, Richard Weber.

       25.      CW3 worked for Deutsche Bank from February 2018 to January 2020 as a Vice

President/AFC Principal Auditor for Sanctions and Embargoes, which was part of Deutsche

Bank’s Group Audit. In that position, s/he conducted audits on Deutsche Bank’s deficiencies in

AML processes, including AML violations.

       26.      CW4 worked for Deutsche Bank from January 2017 to January 2020 as a Vice

President/Principal Auditor for AML, Anti-Fraud, Bribery and Corruption. CW4 reported to the


                                                7
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 8 of 74 PageID: 378




Director/Principal Audit Manager for AFC, who reported to the Managing Director of Group

Audit. CW4 worked on an AFC Audit team for AML, Bribery and Corruption, conducting audits.

       27.      CW5 worked for Deutsche Bank from around mid-2015 to mid-2018 as a Vice

President of Group Audit, reporting among others to Managing Director/U.S. Head of Audit Ian

Overton. Overton reported to Global Head of Group Audit Mark Cullen. CW5 worked closely

with Director Silke Fellner out of Frankfurt to compile audit data. CW5 was part of the Business

Management team within Internal Audit, also known as Group Audit. One of his/her main tasks

included facilitating and coordinating requests from Deutsche Bank’s regulators. S/he also helped

create monthly reports for the Federal Reserve with updates on the Bank’s audit plan and open

audit issues.

       28.      CW6 worked for Deutsche Bank from August 2017 to October 2020 as a Vice

President/Head of AFC Risk Analysis. S/he worked on SARs, writing reports about suspicious

transactions. S/he was in charge of an AFC Risk Analysis function that identified risks facing the

Bank concerning its major banking clients and other risky clients.

       29.      CW7 worked for Deutsche Bank from 2007–2017 in various roles. Between 2013

and 2017, s/he worked in Internal Audit – Wealth Management and Asset Management. CW7

conducted audits, including AML audits, of the Wealth Management and Asset management

divisions.

       30.      CW8 worked for Deutsche Bank from May 2018 to March 2020 as a KYC Case

Manager and an AML and Business Risk Associate. CW8 worked specifically on building case

files for Private Wealth Management clients, and s/he also reviewed and provided final approval

on KYC cases in the Wealth Management division. CW8 worked with high-net-worth clients

during their onboarding process and also with existing high-net-worth clients.




                                                8
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 9 of 74 PageID: 379




           31.   CW9 was an AML Financial Crime Investigations Analyst from May 2016 to

February 2019. CW9 reported to the Vice President of AFC, who in turn reported to the

Director/Head of the Financial Crime Investigations Division. CW9 conducted investigations on

“everything under the sun,” including reviewing transactions for money laundering and terrorist

financing. CW9 also wrote SARs.

           32.   CW10 was an AFC, AML Officer for Wealth Management clients from December

2018 until August 2019. S/he reported to the AFC Team Manager for Deutsche Bank Wealth

Management. CW10’s job entailed oversight of New Client Adoption and KYC processes, a

review process for high-risk clients and clients requiring further scrutiny, who posed risks of

financial crimes, including money laundering and terrorist funding. CW10 also screened PEPs.

           33.   CW11 worked for Deutsche Bank from June 2016 to October 2018 as a Senior

KYC Risk Analyst. CW11 conducted due diligence on new clients as part of the onboarding

process and reviewed information from high-net-worth clients and PEPs.

                               SUBSTANTIVE ALLEGATIONS

 I.        THE IMPORTANCE OF AML/KYC PROCEDURES

           34.   Many recent financial crimes and AML scandals have left deep scars on Deutsche

Bank’s reputation, once the world’s largest financial institution by assets. The scandals and

investigations continue, with the Bank being investigated by the Federal Bureau of Investigation,

the Justice Department’s Money Laundering and Asset Recovery Section in Washington and the

United States Attorney’s offices in Manhattan and Brooklyn, to name just a few. During the Class

Period, the Bank failed to comply with KYC procedures, a crucial component of any bank’s AML

efforts.

           35.   As Linda Lacewell, the Superintendent of the New York State Department of

Financial Services remarked, “[b]anks are the first line of defense with respect to preventing the


                                                9
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 10 of 74 PageID: 380




 facilitation of crime through the financial system, and it is fundamental that banks tailor the

 monitoring of their customers’ activity based upon the types of risk that are posed by a particular

 customer.”1

         36.     As a regulated financial institution, Deutsche Bank is required to have adequate

 AML safeguards in place, and to devise and implement systems reasonably designed to identify

 and report suspicious activity and block transactions prohibited by law. In addition to having

 effective AML controls in place, it is also necessary for Deutsche Bank to monitor its customers

 for the purpose of preventing them from facilitating criminal activity using the Bank’s facilities.

 Accordingly, KYC due diligence is critically important. Deutsche Bank is required to collect

 customer information at the time of establishing new relationships with clients and during the

 existence of the relationship, including, as necessary, to carefully and thoroughly assess the risks

 associated with its clients.

         37.     To properly consider these risks, Deutsche Bank must consider relevant factors

 such as the nature of the client’s business, the purpose of the client’s accounts, the recipients and

 beneficiaries of bank transfers, and the nature of the client relationship.       Deutsche Bank’s

 obligation to conduct adequate due diligence is ongoing and does not abruptly end upon

 onboarding a client. The Bank must conduct robust KYC reviews for each client relationship at

 intervals commensurate to the AML risks posed by the client, including reviewing account activity

 to determine whether such activity may facilitate crimes and threaten the Bank’s reputation. Each




 1
  Press Release, The New York State Department of Financial Services, Superintendent Lacewell
 Announces DFS Imposes $150 Million Penalty on Deutsche Bank in Connection with Bank’s
 Relationship with Jeffrey Epstein and Correspondent Relationships with Danske Estonia and
 FBME Bank, First Enforcement Action by a Regulator Against a Financial Institution for Dealings
 with Jeffrey Epstein (July 7, 2020),
 https://www.dfs.ny.gov/reports_and_publications/press_releases/pr202007071.


                                                  10
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 11 of 74 PageID: 381




 client’s AML risks should also be re-assessed if material new information or unexpected account

 activity is identified. Deutsche Bank must also establish criteria for determining when a client

 relationship poses too high of a risk and therefore must be terminated. Financial institutions are

 liable under applicable laws if they maintain such relationships despite repeated indications of

 facilitating improper transactions.

        38.     In short, if a bank decides to conduct business with a high-risk client, that institution

 is required to conduct robust due diligence commensurate with that risk and to tailor its transaction

 monitoring to detect suspicious or unlawful activity based on what the risk is. Deutsche Bank

 failed to do so for its high-net-worth clients and PEPs.

        39.     Moreover, under the Bank Secrecy Act, financial institutions are required to assist

 U.S. government agencies in detecting and preventing criminal activities by, among other things,

 reporting suspicious activity that might signal money laundering or other crimes. Those reports

 are commonly referred to as Suspicious Activity Reports.

        40.     While Deutsche Bank classified some clients as high-risk or PEPs, who would have

 been subject to extensive and particularly robust KYC procedures, unbeknownst to investors it

 chose to give them preferential treatment, by onboarding and retaining them as clients without

 appropriate due diligence and in utter disregard of the significant reputational risks they posed to

 the Bank.

        41.     For example, with respect to notorious financier and repeat child sex offender

 Jeffrey Epstein, Deutsche Bank elected not to scrutinize the activity in his accounts for the kinds

 of activities that were obviously implicated by his past. Deutsche Bank was well aware not only

 that Epstein had pled guilty and served prison time for engaging in sex with a minor, but also that

 there were public allegations that he abused over 40 girls and that his conduct was facilitated by




                                                   11
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 12 of 74 PageID: 382




 several named co-conspirators. Despite this knowledge, Deutsche Bank did little or nothing to

 inquire into or block numerous payments Epstein made to known named co-conspirators using his

 Bank accounts, did little or nothing to inquire into or block payments to numerous young girls he

 lured into prostitution, and did little or nothing to inquire how Epstein was using, on average, more

 than $200,000 per year in cash.2

           42.       To profiteer from the fees and referrals generated by Epstein, Deutsche Bank

 continuously allowed Epstein to use the Bank’s services to cover up old crimes and to facilitate

 new ones—a major compliance failure and reputational stain on the Bank.3

           43.       Deutsche Bank’s white-glove treatment of Epstein is just one example of how

 powerful, rich clients of Deutsche Bank were permitted to use the Bank’s accounts and services to

 commit crimes, with impunity.

 II.       THE IMPORTANCE OF MANAGING REPUTATIONAL RISK

           44.       “Our reputation is our most valuable asset” – the Bank has repeatedly told

 investors.4     The Bank acknowledged that its reputation “is founded on trust from its . . .

 shareholders, regulators and from the public in general” and that even “[i]solated events can




 2
   New York State Department of Financial Services, Consent Order Under New York Banking
 Law §§ 39 and 44 (July 6, 2020), at ¶¶ 35, 56 (emphasis in original),
 https://www.dfs.ny.gov/system/files/documents/2020/07/ea20200706_deutsche_bank_consent_o
 rder.pdf, (hereinafter “Consent Order”).
 3
     See id. ¶ 57.
 4
    See, e.g., Matthew Goldstein, Deutsche Bank Settles Action Over Epstein, N.Y. Times, July 8,
 2020, at B.1; see also Matthew Goldstein and David Enrich, Regulators May Punish Deutsche
 Bank for Its Jeffrey Epstein Ties, N.Y. Times (June 2, 2020),
 https://www.nytimes.com/2020/06/02/business/jeffrey-epstein-deutsche-bank.html (stating that
 “Daniel Hunter, a Deutsche Bank spokesman, said the bank regarded its reputation as its ‘most
 precious asset.’ ‘We regret the decision to associate with Epstein,’ he said.”).


                                                  12
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 13 of 74 PageID: 383




 undermine that trust and negatively impact Deutsche Bank’s reputation.”5 Accordingly, Deutsche

 Bank consistently underscored that it “is therefore of the utmost importance that [its reputation] is

 protected.”6

        45.     With this mantra in mind, Deutsche Bank acknowledged that ignoring AML

 requirements would expose the Bank to corporate criminal or regulatory liability, civil lawsuits,

 and/or a loss of reputation. To that end, the Bank acknowledged that assessing and understanding

 client-related financial and other crimes was a critical component of its risk management

 framework and that conducting appropriate due diligence on its customers was necessary to

 safeguard the Bank’s reputation.

        46.     During the Class Period, Deutsche Bank represented to investors that it applied the

 highest standards of AML processes in order to avoid being misused for money laundering,

 terrorist financing, or other illegal purposes, and to protect its reputation. To that end, Deutsche

 Bank repeatedly assured investors that it was implementing a strict group-wide KYC program that

 ensured that its customers were adequately identified and monitored. This robust process

 supposedly included comprehensive due diligence in the form of regular reviews of all existing

 business relationships.

        47.     Deutsche Bank understood and represented to investors that effective action against

 financial crime relies on sufficient and up-to-date information on client relationships, and that

 rigorous KYC safeguards and procedures are critical to protect the Bank’s reputation. The Bank

 further affirmed that special safeguards were implemented for business relationships with PEPs




 5
   Deutsche Bank, Responsibility, Reputational Risk Management,
 https://www.db.com/cr/en/concrete-management-of-reputational-risks.htm (last visited Feb. 27,
 2021).
 6
   Id.


                                                  13
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 14 of 74 PageID: 384




 and clients from countries and industries deemed high risk. PEPs pose a heightened risk because

 they are in positions that can be potentially abused for money laundering and other crimes.

        48.     In reality, however, Deutsche Bank repeatedly retained and serviced profitable

 clients, regardless of their heightened risks. What’s more, it failed to subject its most risky clients

 to any due diligence, let alone the type of robust due diligence it was publicly touting. Deutsche

 Bank repeatedly put the pursuit of profits above its responsibilities to safeguard against financial

 and other crimes, and repeatedly traded its reputation for profits.

III.    UNBEKNOWNST TO INVESTORS, DEUTSCHE BANK KNOWINGLY
        ONBOARDED AND RETAINED HIGH-RISK INDIVIDUALS REPORTEDLY
        ENGAGED IN CRIMINALITY

        A.      Deutsche Bank Onboarded and Serviced High-Risk Clients Without Any
                Meaningful Due Diligence and With the Approval and Consent of Its Top
                Echelon

        49.     CW1 explained that at Deutsche Bank, as a general rule the more notorious a person

 becomes, the higher up the corporate ladder any decision-making process will be taken. According

 to CW1, in the case of really notorious Russian oligarchs and the like – the onboarding and retainer

 of such clients only happened with the approval of the highest-level authorities: the CEO, the COO,

 and Deutsche Bank’s Board. Epstein, in particular, was discussed at Deutsche Bank’s Board level.

 To understand this phenomenon, it bears providing some context, particularly into Deutsche

 Bank’s relationship with Russia.

        50.     Deutsche Bank was introduced – at a very high level – to Russian oligarchs through

 a little-known Russian government body set up in 1994. In 1994, Russia set up the Foreign

 Investment Advisory Council (“FIAC” or “Council”), a consultative forum for foreign businesses

 and the Russian government to meet and discuss economics and the business world. According to

 the FIAC’s constitution, the Council is chaired by the Russian Prime Minister. In practice,




                                                   14
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 15 of 74 PageID: 385




 however, it has been the Russian First Deputy Prime Minister who has spent the greatest amount

 of time attending to the affairs of the Council.

        51.     Deutsche Bank was one of the earliest members of the Council, with former

 Deutsche Bank CEO Josef Ackermann himself being a member of the Council since at least 2010.

 For many years Deutsche Bank was the only banking company on the Council. According to

 CW1, serving on the Council carries considerable prestige: for Ackermann, this prestige was

 boosted by several personal meetings with Russian president Vladimir Putin.7         Following

 Ackermann’s retirement, Juergen Fitschen, the Bank’s co-CEO from 2012 to 2016, attended

 Russian FIAC meetings on behalf of Deutsche Bank. The Russian government website carries a

 speech delivered by Fitschen to the FIAC in 2013, and it certainly shows that Deutsche Bank saw

 the Council as a serious undertaking.8

        52.     According to CW1, Ackermann boasted that Council membership provided

 Deutsche Bank with “enormous opportunities” as it gave him access to the highest levels of

 Russian businessmen and politicians. Ackermann also boasted that he was “well on his way to

 getting a Russian diplomatic passport.”

        53.     CW1 explained that Ackermann approved the onboarding of many high-risk

 Russian oligarchs and PEPs, without having performed any due diligence. Those individuals

 posed significant money laundering and reputational risks for the Bank and should have never

 been onboarded or maintained as clients. As explained below, public records demonstrate these

 individuals had clearly violated compliance and AML guidelines before they were onboarded.


 7
   Press Release, Government of the Russian Federation, the Executive Branch, Prime Minister
 Vladimir Putin meets with Deutsche Bank CEO Josef Ackermann (Sept. 2, 2011),
 http://archive.government.ru/eng/docs/16346/.
 8
  The Russian Government, The 27th session of the Foreign Investment Advisory Council in Russia
 (Oct. 21, 2013), http://government.ru/en/all/7646/.


                                                    15
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 16 of 74 PageID: 386




        54.     CW1 also explained that Deutsche Bank typically does not conduct due diligence

 on high-net-worth clients. For example, in the case of oligarchs and other high-net-worth

 individuals such as Roman Abramovich and Vitaly Yusufov (discussed below), the onboarding

 took place in seconds. Likewise, CW1 said no due diligence was conducted on Epstein.

        55.     Epstein himself had several connections with Russia, and they explain at least in

 part how Epstein was welcomed aboard by Deutsche Bank. Epstein reportedly boasted to at least

 one journalist that he had flown to Russia on a number of occasions to meet with Vladimir Putin.9

 Epstein is also linked to Russia through his former girlfriend’s father. Epstein’s former girlfriend,

 Ghislaine Maxwell, is the daughter of the late publisher Robert Maxwell. Robert Maxwell was a

 business associate of Semion Mogilevich, a reportedly notorious Russian mobster10 with many

 links to politicians in Russia. Mogilevich is known to have been involved in prostitution.11

 Ghislaine Maxwell is accused of recruiting women, many of them Russian, to prostitute

 themselves to Epstein. While her father was alive, Ghislaine held numerous positions in his

 publishing companies and had access at high level to many politicians and Russian oligarchs. As

 described below, Epstein’s accounts at Deutsche Bank record a large number of suspicious

 payments to Russia and Eastern Europe in general, including to several of his co-conspirators and




 9
  Lottie Tiplady-Bishop, Jeffrey Epstein boasted about ‘flying to Moscow to visit Vladimir Putin’
 as secrets behind his millions are revealed, the Sun (July 19, 2020),
 https://www.thesun.co.uk/news/12165850/jeffrey-epstein-boasted-putin-millionaire-secrets/.
 10
   Wikipedia, Semion Mogilevich, https://en.wikipedia.org/wiki/Semion_Mogilevich (last visited
 Feb. 27, 2021); Nina Burleigh, With Jeffrey Epstein Dead, the Search Is on for Alleged Recruiter
 Ghislaine Maxwell, RollingStone (Aug. 15, 2019), https://www.rollingstone.com/culture/culture-
 features/jeffrey-epstein-ghislaine-maxwell-recruiter-history-871182/.
 11
   Wikipedia, Semion Mogilevich, https://en.wikipedia.org/wiki/Semion_Mogilevich (last visited
 Feb. 27, 2021).


                                                  16
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 17 of 74 PageID: 387




 to young girls, who were the victims of Epstein’s sexual abuse or otherwise lured by Epstein into

 prostitution.

         56.     CW1 explained that once the CEO of Deutsche Bank introduces a client, it is very

 hard for a manager to turn that person away, so the relationships continued during the Class Period

 even under a change of guard with a different CEO. All final decisions regarding AML compliance

 were made by Deutsche Bank, even when misconduct occurred at one of its subsidiaries. Thus,

 any requests from government monitors regarding compliance at a U.S. subsidiary, for example,

 had to be cleared by Deutsche Bank. Even if the monitors asked the U.S. subsidiary for something,

 the subsidiary had to defer to Deutsche Bank. Deutsche Bank’s Reputational Risk

 Committee/Group Risk Committee overturned decisions by the U.S. Reputational Risk

 Committee, with Deutsche Bank’s CEO’s involvement.

         57.     In one particular instance during the Class Period around April 2018, the U.S.

 Reputational Risk Committee had blocked the sale of Deutsche Bank’s stake in an office complex

 to a controversial Russian PEP, Vitaly Yusufov, whose father was a Bank client. According to

 CW1, it was common knowledge within Deutsche Bank that German prosecutors were probing

 money laundering – and possibly murder – by the Bank’s client and his partners.12 This was widely

 reported on by reputable German publications. The U.S. Reputational Risk Committee was

 overruled by the Group Risk Committee, and the deal went through – even though Deutsche

 Bank’s U.S. operation filed a suspicious activity report on itself. According to CW1, Defendant




 12
   Douglas Busvine and Simon Falush, Insight – Russian bid for UK refinery brings controversy,
 Reuters (June 15, 2012), https://www.reuters.com/article/uk-britain-russia-refinery/insight-
 russian-bid-for-uk-refinery-brings-controversy-idUKBRE85E0DM20120615; see also Anastasia
 Kirilenko, Why is the West So Weak When It Comes to the Russian Mafia?, Free Russia (May 16,
 2016),       https://www.4freerussia.org/why-is-the-west-so-weak-when-it-comes-to-the-russian-
 mafia/.


                                                 17
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 18 of 74 PageID: 388




 Cryan personally got involved in the decision to allow the sale of the Silicon Valley property. This

 is yet another illustration of Deutsche Bank’s CEOs personally interfering and approving

 transactions benefitting wealthy clients despite their illicit connections and activities.

        58.     CW2 similarly explained that the Head of AFC for the Americas, Richard Weber,

 was routinely overruled by Deutsche Bank’s Board in Frankfurt. Specifically, Weber would say

 “no” to onboarding specific new clients or approving loans to suspicious individuals or entities,

 but Deutsche Bank’s Board would still approve the new clients and loans despite Weber’s

 objections. “Issues would come up—red flags all over the place—and the board would approve it

 [anyway]. They turned a blind eye to everything,” said CW2. During the Class Period, Cryan and

 Sewing were members of the Bank’s Board.

        59.     Another example demonstrates Deutsche Bank’s executives’ familiarity with the

 Bank’s handicapped KYC processes. Cryan, for example, became personally involved with a 2016

 SAR filed by Bank of America on Deutsche Bank. Bank of America filed the SAR out of concerns

 that Deutsche Bank’s KYC procedures were not robust and permitted money laundering. Bank

 of America informed the government that certain transactions facilitated by Deutsche Bank

 involved the “suspicious designation of beneficiaries” and “suspicious EFT/wire transfers.” The

 SAR specifically mentions Defendant Cryan, as well as Paul Achleitner, the Chairman of Deutsche

 Bank’s Supervisory Board, having interacted with Bank of America on the matter.

        60.     According to CW1, Deutsche Bank engaged in other practices designed to actively

 circumvent AML rules. CW1 observed that with regards to sanctioned persons and companies, it

 was standard practice at Deutsche Bank to circumvent sanctions. To evade these rules, the persons

 or companies that had been sanctioned would be onboarded by Deutsche Bank in a country where

 they were not sanctioned. For example, if a Russian individual was sanctioned in the United States,




                                                   18
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 19 of 74 PageID: 389




 Deutsche Bank would onboard that client in Germany. This person would then be permitted to

 conduct business in the United States by setting up a company in the United States as a proxy.

 This company would in turn transact business with Deutsche Bank. Deutsche Bank USA would

 not perform KYC diligence on the company – such due diligence would be a waste of resources,

 as the client had already been onboarded.

        61.     Another witness, CW3, recounted that during the Class Period, there were critical

 audit findings in three different areas showing that Deutsche Bank’s AML processes were

 deficient. First, CW3 explained that one critical AML deficiency identified by the audits was that

 the Bank was “not going through the right protocols to onboard” clients, specifically high-net-

 worth, Wealth Management clients. The clients were not vetted properly or as seriously as

 required. CW3 said that the decision-makers in Germany were “more interested in bringing in the

 accounts than doing everything they should be doing in vetting people.”

        62.     CW3 explained that another critical audit finding was that the Bank was working

 with companies or other clients that were sanctioned in the United States and also transacting in

 the United States. Deutsche Bank got around the sanctions issues by onboarding those clients in

 other countries.

        63.     CW3 stated that another critical audit finding was that Deutsche Bank was engaging

 in “wire stripping.” CW3 described the practice as a “type of money laundering” in which the

 Bank allowed high-net-worth individual clients and corporation clients to wire funds, for example,

 in the United States, indirectly through other countries in order to avoid sanctions and avoid being

 traced. This was done in part by removing the actual name of the sanctioned individuals and

 entities from a wire transfer and by replacing it with a “fictitious” or “straw company” name. CW3

 said the “wire stripping” occurred at least with several princes from the Middle East, including




                                                 19
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 20 of 74 PageID: 390




 princes from Iran and Iraq, who would have been on the U.S. sanctions list. CW3 personally saw

 that wire stripping occurred repeatedly.

        64.     CW3 explained that Deutsche Bank’s Global Head of Audit Group and Chief

 Auditor Max Ng was aware of the three improper practices described above because he received

 regular updates on the status of the audits that identified those practices. According to CW3, “Max

 was copied on every audit report that went out,” including the audit report identifying the three

 critical deficiencies, and other senior management in Germany also participated in conference calls

 several times a week, receiving the audit updates. And, according to CW1, Max Ng would have

 reported any audit shortcomings to Deutsche Bank’s CEO. CW1 added that Ng was also known

 to be a close ally of Defendant Sewing.

        65.     CW3 explained that the three critical audit violations described above continued to

 occur into 2019 and at least until s/he left the Bank in January 2020. The auditors specifically

 found “proof of [AML] violations” and the audits produced findings labeled “Unsatisfactory.”

        66.     CW4 also recounted that during his/her employment with the Bank, an audit of the

 Bank’s Enhanced Due Diligence (“EDD”) research and reporting process found that the EDD

 reports lacked key details and supporting files – such as the outcome of a client that was found to

 be under investigation. The EDD deficiencies were occurring specifically with the Bank’s Wealth

 Management clients. CW4 said that the deficiencies were described in an audit report finalized

 in mid-2019. CW4 further explained that in a previous EDD audit conducted in 2017, auditors

 found cases highlighting similar deficiencies with the Bank’s Wealth Management and Asset

 Management divisions. In one example, an EDD report stated that an Israeli client of the Bank

 was under a civil tax investigation when, in fact, the company was under a criminal investigation.

 CW4 explained that all final audit reports, including those described above, were signed off on by




                                                 20
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 21 of 74 PageID: 391




 the Managing Director/Group Audit, and that all audits resulting in “Unsatisfactory” findings were

 sent to the Bank’s Managing Director/Global Head of AFC and Group AML Officer Philippe

 Vollot.

           67.   In a similar vein, CW5 recalled that during his/her tenure at Deutsche Bank,

 including in 2017 and 2018, there were numerous “critical audit findings” related to improper

 KYC and customer due diligence practices when dealing with high-net-worth clients. The findings

 showed that the Bank lacked appropriate documentation for its high-net-worth clients and also

 failed to identify and trace the source of wealth for high-net-worth clients. CW5 knew about the

 critical audit findings because s/he personally had access to a dashboard showing these findings.

 The findings were labeled by severity and by business within the Bank, and the dashboard “had

 details of every critical finding open.” CW5 explained that Deutsche Bank’s Global Head of

 Group Audit, who from March 2015 to November 2018 was Mark Cullen, had access to the

 dashboard with details about the Bank’s critical audit findings. According to CW5, during the

 relevant time Cullen reported directly to Defendant Sewing. CW5 also explained that in addition

 to Cullen, Steve Morcombe, the Director of Deutsche Bank’s Group’s COO Asset & Wealth

 Management Technology Office, also had access to the dashboard.

           68.   CW6 recounted that his/her team frequently presented concerns about the sources

 of funds of oligarchs who were the Bank’s clients, and about their questionable business practices

 during Risk Identification Forums (“RIF”), up to and including October 2020. Some of the

 oligarchs were listed on the U.S. Department of Treasury’s list of designated Russian oligarchs.

 The RIFs were attended by Jeffrey Harwin, Head of AFC Americas, Deutsche Bank’s most senior

 AML person in the United States, and other senior Compliance and business line executives.

 Timothy McNeil, a Managing Director of AFC, attended the RIF meetings. Carmel Speers, the




                                                21
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 22 of 74 PageID: 392




 London-based Head of Business Line AFC for Deutsche Bank, attended the RIF meetings by

 teleconference. Nicholas Joseph, the Global Head of the AFC Evaluation Team and leader of the

 Business Line Advisory, AFC Global Head of Client Intelligence Unit, also received information

 from CW6’s team concerning reviews CW6 and his/her team conducted in connection with the

 RIF meetings.

            69.   Another witness, CW7, explained that with respect to bringing on new clients who

 were extremely wealthy (net worth of at least $15 million), “as long as we were able to make the

 bank money, the client was going to come on board regardless. It didn’t really matter that you

 didn’t think they should be a client. If they were going to generate funds, they were going to be a

 client. And once they’re in, they’re in. That’s it.” CW7 did not recall the Bank’s Wealth

 Management division ever turning away a client.13

            70.   Reuters also reported, based on two Deutsche Bank internal confidential reports of

 the Bank’s KYC processes and procedures dated June 5 and July 9, 2018 (which Reuters reviewed)

 that the Bank’s KYC processes were severely deficient during the Class Period.14 The reports

 detailed the results of tests on a sample of the Bank’s customer files in several countries.15

            71.   In the 13-page June 2018 report, for example, Deutsche Bank assigned itself a pass

 rate of zero percent in countries such as Russia, Ireland, Spain, Italy and South Africa when it

 checked how client files had been processed. The pass rate measures the percentage of files that


 13
   Deutsche Bank Wealth Management comprises the Deutsche Bank Wealth Management-U.S.
 division of Deutsche Bank. See, e.g., Deutsche Bank Wealth Management, 2021 Important note
 regarding     client    privacy,      available    at     https://deutschewealth.com/content/
 dam/deutschewealth/docs/DBWM_Privacy-Notice_Jan2021_FINAL.pdf.
 14
   Deutsche Bank reports show shortcomings in its customer screening process, Reuters (Aug. 3,
 2018),      https://www.cnbc.com/2018/08/03/deutsche-bank-reports-show-shortcomings-in-its-
 customer-screenings.html#:~:text=Deutsche%20Bank%0has%20uncovered%20shortcomings,
 2017%20for%20allowing%20money%20laundering.
 15
      Id.


                                                  22
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 23 of 74 PageID: 393




 meet the Bank’s KYC standards. According to the reports, Deutsche Bank strives for 95%

 (roughly in line with other global banks). Reportedly, Defendant Sewing was aware of the KYC

 infirmities and supposedly “vowed” to address the undisclosed weaknesses in the Bank’s

 controls.16

            72.    Deutsche Bank gave the June report to the European Central Bank (“ECB”). The

 Bank’s executives met with the ECB in late July 2018 to discuss the June report and the Bank’s

 control procedures.17

            73.    In a written public response to Reuters, Deutsche Bank flatly denied that its KYC

 processes were not effective and doubled-down on its continued misrepresentations that “Our

 procedures to identify potential anti-money laundering and KYC risks are very effective,” saying

 of its group-wide controls.18

            74.    Defendants’ misconduct in issuing the false and misleading assurances about the

 Bank’s supposedly strict and robust KYC procedures is particularly egregious also in light of the

 fact that Defendants were aware that Deutsche Bank’s KYC procedures were strikingly deficient

 and improper. On January 30, 2017, as part of a settlement agreement, the U.K. Financial Conduct

 Authority (“Authority”) fined Deutsche Bank for permitting billions of dollars in laundered money

 to occur through the Bank’s facilities.19 The settlement agreement between the Authority and

 Deutsche Bank also discussed a separate assessment by the Authority of Deutsche Bank’s AML

 processes.20 That assessment commenced in 2015 and “found serious deficiencies in Deutsche


 16
      Id.
 17
      Id.
 18
      Id.
 19
    Financial Conduct Authority, January 30, 2017 Final Notice to Deutsche Bank AG, available
 at https://www.fca.org.uk/publication/final-notices/deutsche-bank-2017.pdf.
 20
      Id. ¶¶ 4.44-4.45.


                                                  23
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 24 of 74 PageID: 394




 Bank’s AML control framework and serious CDD [customer due diligence], EDD [enhanced due

 diligence], and ongoing monitoring failings.”21 These findings were based on the Authority’s

 review of a sample of customer files and interviews of numerous Deutsche Bank personnel.22

            75.     Specifically, the Authority found that “[a]ll of the medium and low risk files

 reviewed during the SAMLP [the Authority’s Systematic Anti-Money Laundering Programme]

 had inadequate CDD, including: missing identification and verification documents; inadequate

 information about UBOs [ultimate beneficial owners]; a lack of information about corporate

 ownership structures . . . and a failure to identify PEPs as connected parties. Similarly, almost all

 of the higher risk files had inadequate EDD, with deficiencies such as: limited evidence of

 meetings with customers; and inappropriate disregarding of negative press coverage. The

 common theme in both the CDD and EDD was a failure to evidence source of funds and wealth

 where appropriate and a lack of understanding of the customer’s business.”23

            76.     Moreover, in late 2016 and early 2017, during their meetings with the Authority,

 Deutsche Bank admitted to the Authority that there were around 5000 orphan accounts within the

 Bank as of 2014, which “had not been onboarded in line with KYC requirements.”24 As of 2017,

 “[t]hese orphan accounts were active customer accounts for which Deutsche Bank’s systems

 could not generate a link to underlying KYC documentation.”25 These accounts were active and

 trading.26       Epstein’s accounts, as well as other accounts of individuals and entities engaged in




 21
      Id.
 22
      Id.
 23
      Id. ¶ 4.57.
 24
      Id. ¶ 4.59.
 25
      Id.
 26
      Id.


                                                    24
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 25 of 74 PageID: 395




 wrongdoing, were orphan accounts that were active and trading with no underlying KYC

 documentation.

           B.     Deutsche Bank Onboarded and Serviced Child Sex Trafficker and Abuser
                  Jeffrey Epstein, Aiding and Abetting His Criminal Activities

           77.    Jeffrey Epstein was a wealthy American financier with more than 500 million

 dollars in assets (including real estate, an island and private planes) and an extensive network of

 friends and connections that included prominent financial institutions, politicians, royalty, and

 billionaires.27 Epstein engaged in the abuse and sex trafficking of minors from as early as 2005

 and during the entire time of his relationship with Deutsche Bank. Epstein worked with several

 employees and associates to ensure that he had a steady supply of minor victims to abuse and paid

 several of those victims themselves to recruit other underage girls to engage in similar sex acts for

 money.28

           78.    Allegations against Epstein began appearing prominently in the press as early as

 March 2005, with the accusation that he paid a 14-year old girl for a “massage.”29 In 2005, the

 Palm Beach (Florida) Police Department commenced an investigation into allegations against

 Epstein related to his activities in Palm Beach. The investigation quickly uncovered dozens of

 other alleged victims.30 In September 2007, Epstein agreed to plead guilty to two prostitution


 27
      Consent Order ¶ 8.
 28
    United States Department of Justice, the United States Attorney’s Office, Southern District of
 New York, Priorities, Human Trafficking and Sexual Exploitation of Minors,
 https://www.justice.gov/usao-sdny/human-trafficking-and-sexual-exploitation-minors          (last
 visited Feb. 27, 2021); Press Release, United States Department of Justice, the United States
 Attorney’s Office, Southern District of New York, Jeffrey Epstein Charged In Manhattan Federal
 Court With Sex Trafficking Of Minors, Alleged Conduct Occurred in both New York and Florida
 over Multiple Years, Involving Dozens fo Victims (July 8, 2019), https://www.justice.gov/usao-
 sdny/pr/jeffrey-epstein-charged-manhattan-federal-court-sex-trafficking-minors.
 29
      Consent Order ¶ 9.
 30
      Id. ¶ 10.


                                                  25
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 26 of 74 PageID: 396




 charges in state court, including the solicitation of a minor to engage in prostitution, in exchange

 for a deferred prosecution agreement providing him with immunity from extensive federal sex

 trafficking charges.31

           79.    Between 2005 and 2013, numerous domestic and international news outlets

 continued publicizing Epstein’s abuse of young girls.32 For example, in August 2006, it was

 reported that Epstein abused six girls between the ages of 14 and 16;33 in September 2006, it was

 reported that Epstein routinely paid an underage girl to bring teenage girls to his home;34 in October

 2007, it was reported that Epstein agreed to plead guilty to soliciting underage prostitutes at his

 Florida mansion;35in March 2011, it was reported that Epstein groomed his 15-year-old masseuse

 to become a teenage prostitute;36 and in October 2013, it was reported that Epstein served 13

 months in jail for soliciting a minor for prostitution and that he paid confidential settlements to

 nearly two dozen young women who filed lawsuits against him.37

           80.    Despite widespread coverage of Epstein’s child sex trafficking and abuse, Deutsche

 Bank’s executives onboarded Epstein as a client in 2013, enabling his criminal activities to



 31
      Id. ¶ 12.
 32
      Id. ¶ 14.
 33
   Andrew Marra, The Man Who Had Everything; Jeffrey Epstein Craved Big Homes, Elite Friends
 and, Investigators Say, Underage Girls, The Palm Beach Post, Aug. 14, 2006.
 34
   Abby Goodnough, Questions of Preferential Treatment Are Raised in Florida Sex Case, N.Y.
 Times (Sept. 3rd, 2006), https://www.nytimes.com/2006/09/03/us/03epstein.html.
 35
      Dan Mangan, ‘Unhappy Ending’ Plea Deal,                      N.Y.    Post   (Oct.    1,   2007),
 https://nypost.com/2007/10/01/unhappy-ending-plea-deal/.
 36
   Sharon Churcher and Chelsea White, The Prince, a paedophile and the sex slave teen, The Daily
 Telegraph (Mar. 1, 2011), https://www.dailytelegraph.com.au/the-prince-a-paedophile-and-the-
 sex-slave-teen/news-story/8cdeee961a486febf459eafe00a7f710.
 37
   Michele Dargan, Newest lawsuit against Epstein expected to include victim testimony, Palm
 Beach Daily News (Oct. 24, 2013), https://www.palmbeachdailynews.com/news/local/newest-
 lawsuit-against-epstein-expected-include-victim-testimony/CZ14s0ESb0Q4rib7njc1hL/.


                                                  26
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 27 of 74 PageID: 397




 continue.38      Deutsche Bank’s relationship with Epstein commenced after another big bank,

 JPMorgan Chase, dropped Epstein as a client in part based on reputational concerns. That didn’t

 deter Deutsche Bank. In addition to opening and servicing wealth-management accounts for

 Epstein, Deutsche Bank also provided loans to Epstein and his businesses.

           81.     Deutsche Bank relationship manager Paul Morris brought Epstein into Deutsche

 Bank in 2013.39 Morris urged the Bank’s senior management, including Charles Packard, then

 Co-Head of the Wealth Management division, and Patrick Harris, the Chief Operating Officer of

 Wealth Management division, to onboard Epstein because he would generate millions of dollars

 of revenue, as well as leads for other lucrative clients to Deutsche Bank.40 Morris presented

 Packard and Harris with a memorandum containing information on Epstein’s plea deal and prison

 sentence, so it was crystal clear that Epstein had engaged in despicable acts, posing a significant

 reputational and financial crime risk to the Bank.41

           82.     In particular, the memorandum stated that “Epstein was charged with soliciting an

 underage prostitution [SIC] in 2007,” that “[h]e served 13 months out of his 18 month sentence,”

 and that “[h]e was accused of paying young woman [SIC] for massages in his Florida home.”42 It

 also highlighted that Epstein was involved in 17 out-of-court civil settlements related to his



 38
      Consent Order ¶ 24.
 39
    Id. ¶¶ 16–17; James B. Stewart, These Are the Deutsche Bank Executives Responsible for
 Serving Jeffrey Epstein, N.Y. Times (July 13, 2020) (identifying RELATIONSHIP MANAGER-
 1 as Paul Morris and “nearly every person anonymously described in the [consent] order”),
 https://www.nytimes.com/2020/07/13/business/deutsche-bank-jeffrey-epstein.html.
 40
    Consent Order ¶¶ 18–19; James B. Stewart, These Are the Deutsche Bank Executives
 Responsible for Serving Jeffrey Epstein, N.Y. Times (July 13, 2020) (identifying EXECUTIVE-1
 as Charles Packard), https://www.nytimes.com/2020/07/13/business/deutsche-bank-jeffrey-
 epstein.html.
 41
      Consent Order ¶¶ 19–20.
 42
      Id. ¶ 20.


                                                  27
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 28 of 74 PageID: 398




 conduct in the 2007 conviction.43 But all that was meaningless to Deutsche Bank, whose main

 goal was profiteering.

            83.   In an April or May 2013 email sent to Packard and Harris attaching the

 memorandum, Morris underscored how lucrative the relationship with Epstein could be to

 Deutsche Bank, stating “[e]stimated flows of $100-300 [million] overtime [SIC] (possibly more)

 w/ revenue of $2-4 million annually over time . . . .” In the same email, Morris proposed that all

 Epstein-related accounts be for “entities” affiliated with Epstein, “not personal accounts.”44

            84.   In a reply email, Packard noted that he had taken the issue to Deutsche Bank

 Americas’ general counsel and the head of its AML Compliance operation and that neither felt

 Epstein required additional review.45 At the time, Deutsche Bank was aggressively expanding its

 U.S. wealth management business under its new co-chief executive, Anshu Jain, and was courting

 wealthy clients shunned by other banks. Indeed, attractive earnings multiples had driven strong

 investment from Deutsche Bank into asset and wealth management, as they consumed less capital

 than the investment banking business. Deutsche Bank officials have repeatedly called the Bank’s

 private banking wealth management business in the Americas a “key geographic region.”

            85.   CW1 explained that there was never any real due diligence carried on Epstein.

 According to CW1, upon learning of Epstein’s convictions for criminal offenses, the Bank should

 have carried out thorough KYC investigations. But CW1 stated that no KYC investigations were

 ever undertaken.




 43
      Id.
 44
      Id. ¶ 21.
 45
      Id. ¶ 22.


                                                 28
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 29 of 74 PageID: 399




           86.    Deutsche Bank’s Americas Reputational Risk Committee (“ARRC”) also agreed to

 keep Epstein as a client despite knowing that by 2011 “40 underage girls had come forward with

 testimony of Epstein sexually assaulting them.”46 For example, on January 30, 2015, members

 of the ARRC met to discuss the Epstein relationship.47 In preparation for the ARRC meeting,

 Packard and Morris met in person with Epstein at his New York home.48 The meeting was held

 in a bar adjacent to Epstein’s indoor swimming pool, located in the basement of his Manhattan

 mansion. At this meeting, Epstein allegedly explained away suspicious transactions, including

 large cash withdrawals and payments to Russian accounts that appeared suspicious in that they

 may have been indicators of prostitution.

           87.    According to CW1, the way this meeting was conducted flouted all of Deutsche

 Bank’s rules about how such meetings should be handled. Specifically, the meeting at Epstein’s

 bar has been described as a “due diligence meeting” by Deutsche Bank. However, Deutsche

 Bank’s own rules lay out how such due diligence meetings are to be conducted when dealing with

 high-risk clients. CW1 explained: “There are meant to be minutes taken, there is meant to be a

 thorough record of the meeting, allegations are meant to be put to the client in writing and the

 client is generally expected to have his lawyer or advisor, and often also an accountant, with him.”

 Both sides are meant to sign off on the minutes of such meetings. Failing to abide by these

 regulations is a disciplinary offense at Deutsche Bank. According to CW1, however, neither

 Packard nor Morris were ever disciplined.




 46
   Id. ¶ 35. The ARRC reported to the Group Reputational Risk Committee, a subcommittee of
 the Group Risk Committee. The Group Risk Committee is run by the Management Board.
 47
      Id. ¶ 37.
 48
      Id. ¶ 36.


                                                 29
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 30 of 74 PageID: 400




            88.   Deutsche Bank has also represented to the New York State Department of Financial

 Services that it is not in possession of contemporaneous records reflecting the substance of the

 meeting with Epstein, and is not aware of any other steps taken by Deutsche Bank at the time to

 investigate the veracity of the allegations beyond speaking with Epstein.49

            89.   The ARRC meeting that followed the bar meeting with Epstein was chaired by

 Stuart Clarke, Chief Operating Officer for the Americas and General Manager of Deutsche Bank’s

 New York branch and a member of the Regional Executive Committee. Other attendees included

 Jan Ford, a Managing Director and Deutsche Bank Americas Head of Compliance and a member

 of the North America Executive Committee and the Global Compliance Executive Committee.50

 Once again, no recorded minutes of that meeting were taken or kept, despite such a requirement at

 the Bank.51

            90.   Later that day, a member of the ARRC emailed Packard to say, without explanation,

 that the committee was “comfortable with things continuing” with Epstein, and that another

 member of the committee had “noted a number of sizable deals recently.”52

            91.   The following week, Jan Ford reiterated the ARRC’s decision in an email to other

 executives, stating that ARRC had agreed to “continue business as usual with Jeff Epstein based

 upon [EXECUTIVE-1 (Packard)]’s due diligence [bar] visit with him.”53


 49
      Id.
 50
    James B. Stewart, These Are the Deutsche Bank Executives Responsible for Serving Jeffrey
 Epstein, N.Y. Times (July 13, 2020) (identifying Deutsche Bank’s executives who participated in
 the January 30, 2015 ARRC meeting concerning Epstein),
 https://www.nytimes.com/2020/07/13/business/deutsche-bank-jeffrey-epstein.html.
 SIFMA,       Jan    Ford,     Head     of      Compliance,      Americas   Deutsche      Bank,
 https://www.sifma.org/people/jan-ford/ (last visited Feb. 27, 2021).
 51
      Consent Order ¶ 58.
 52
      Id. ¶ 37.
 53
      Id. ¶ 38.


                                                 30
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 31 of 74 PageID: 401




           92.    Then, on July 21, 2015, when Epstein requested an increase in his trading limits,

 the Chairman of the ARRC conferred with other members of the ARRC without formally meeting

 and stated that he had no objections, saying “I also checked in with [EXECUTIVE-1 (Packard)]

 last night to make sure he supports this and has heard nothing negative on the client.

 [EXECUTIVE-1 (Packard)] confirmed both.”54 Again, without any due diligence and in complete

 disregard for the crimes Epstein was perpetrating and the reputational risks he posed, Deutsche

 Bank allowed him to continue to employ the Bank’s services to further his criminal activities.

           93.    CW1 said that Pamela Root, Global Head of Compliance at Deutsche Bank, was

 also informed of the contents of the January 2015 ARRC meeting discussing Epstein when she

 joined the Bank in April 2016. Still, Epstein remained a client.

           94.    According to media reports, in 2015 and 2016, AML compliance officers in

 Deutsche Bank’s offices in New York and Jacksonville, Florida, again raised many concerns about

 the work the Bank was doing with Epstein.55 The employees were concerned that the Bank’s

 reputation would be harmed if it became public that Epstein was a client.           Moreover, the

 compliance officers noticed potentially illegal activity in Epstein’s accounts, including

 transactions in which money was moving outside the United States. Despite the information, the

 Bank continued its extensive business with Epstein unabated.

           95.    As the New York State Department of Financial Services later found when it fined

 the Bank for its relationship with Epstein, Deutsche Bank “created the very real risk” that payments

 through the Bank “could be used to further or coverup criminal activity and perhaps even to

 endanger more young women.”56


 54
      Id. ¶ 43.
 55
      Many of the Bank’s AML operations are based in Jacksonville, Florida.
 56
      Consent Order ¶ 29.


                                                 31
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 32 of 74 PageID: 402




            96.   Over the course of his relationship with Deutsche Bank, Epstein held a number of

 bank accounts with the Bank, with more than $110 million in just one of the accounts. During the

 relationship, Epstein, his related entities, and associates opened and funded more than 40 accounts

 at the Bank.57

            97.   Soon after he was onboarded and as early as November 1, 2013, Epstein and his

 representatives began using the Deutsche Bank accounts to further his crimes.58 For example,

 Epstein made suspiciously large cash withdrawals and 120 wire transfers totaling $2.65 million to

 women with Eastern European surnames for the stated purpose of covering hotel expenses, tuition

 and rent.59 He also made many payments to individuals who had been publicly identified as

 Epstein’s co-conspirators, including at least 18 wire transfers in the amount of $10,000 or more to

 such co-conspirators.60 For some wire transfers, the connection was easily made by Bank

 personnel for certain transactions, and Bank personnel were also aware that some of Epstein’s trust

 beneficiaries were co-conspirators, as was the case with one of Epstein’s trusts called “The

 Butterfly Trust.”61 The existence of co-conspirators as beneficiaries of the Trust created the very

 real risk that payments through the Trust could be used to further or cover up criminal activity and

 perhaps even to endanger more young women.62 Still, Deutsche Bank lent money to Epstein, held

 his accounts, and provided trading services throughout the duration of the relationship.




 57
      Id. ¶ 24.
 58
      Id. ¶ 27.
 59
      Id. ¶ 31.
 60
      Id. ¶¶ 27–30.
 61
      Id.
 62
      Id. ¶ 29.


                                                 32
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 33 of 74 PageID: 403




            98.    Epstein also used his various Deutsche Bank accounts to satisfy multiple

 settlements, for a total of $7 million to law firms, as well as to make dozens of payments to law

 firms, totaling over $6 million, for legal expenses for him and his co-conspirators.63

            99.    Moreover, from 2013 to and including 2018, one of Epstein’s attorneys withdrew

 from Epstein’s personal accounts over $800,000.00 in cash, for the stated purpose of using the

 funds “for tipping and household expenses.”64 The lawyer had repeatedly asked Bank officials

 how much money could be withdrawn without triggering some kind of alert.65 Deutsche Bank

 never sought or received an explanation, nor did it conduct any due diligence about the recipients

 of such payments.66

            100.   From the time of Epstein’s onboarding, the relationship was classified by Deutsche

 Bank as “high-risk” and therefore should have been subject to enhanced due diligence.67 Instead,

 in a twist of irony, the Bank designated Epstein an “Honorary PEP.”68 According to CW1, “there

 is no such thing as an honorary PEP. You are either a PEP or you aren’t. I suspect they use this

 term to fudge things. Epstein was certainly very high risk . . . But Deutsche Bank did not treat him

 as a high-risk client. I think the phrase ‘honorary PEP’ has been dreamt up to explain away why

 he wasn’t treated as a high-risk client – whose accounts should have been constantly reviewed.”

            101.   According to CW8, Deutsche Bank had a KYC “special deal” for Epstein and other

 high-net-worth individuals. CW8 explained that such individuals were not required to submit to



 63
      Id. ¶ 32.
 64
      Id. ¶¶ 48–52.
 65
      Id. ¶¶ 50–51.
 66
      Id. ¶ 50.
 67
      Id. ¶ 26.
 68
      Id.


                                                   33
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 34 of 74 PageID: 404




 the normally required KYC documentation. Deutsche Bank gave them special exceptions because

 of the amount of business they generated.

        102.    CW8 explained that after Epstein was onboarded, decisions about whether to

 continue keeping him as a client were repeatedly escalated, including to Deutsche Bank’s

 Reputational Risk Committee. “He would go up, get approved, go up, get approved,” CW8 said.

 CW8 noted that the people who sat on Deutsche Bank’s Reputational Risk Committee were

 “primarily business-sided people,” meaning they were interested solely in making money for the

 Bank. CW8 said that Americas Region Head for Wealth Management Patrick Campion and

 Deutsche Bank’s Managing Director/COO for Wealth Management and Global Head of Digital

 and Client Analytics, Wealth Management, Thomas Klemm, were on Deutsche Bank’s

 Reputational Risk Committee, which repeatedly approved Epstein despite his reputational risks.

 Both Campion and Klemm were also Executive Committee Members for Deutsche Bank’s Global

 Wealth Management.

        C.      Deutsche Bank Onboarded and Serviced Eastern European Oligarchs
                Reportedly Involved in Criminality

        103.    Jeffrey Epstein was not the only unsavory character on Deutsche Bank’s client

 roster. As a matter of practice at the highest level of the corporate apex, unbeknownst to investors

 the Bank routinely onboarded without due diligence and serviced individuals reportedly engaged

 in criminal activities, in reckless disregard of the financial crimes they helped perpetrate and

 despite the reputational risks they posed to the Bank.

                (i)     Deutsche Bank Onboarded and Serviced PEP Igor Putin

        104.    Igor Putin was a client of Deutsche Bank until 2019. Igor Putin is the first cousin

 of Russian President Vladimir Putin, and himself a Russian businessman, politician, and former

 Vice President of Master Bank, a private bank in Moscow. Igor Putin was associated with a



                                                 34
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 35 of 74 PageID: 405




 number of companies engaged in money laundering. Deutsche Bank did not conduct any due

 diligence on Igor Putin before onboarding him.

        105.    In September 2010, Igor Putin became Vice President of Master Bank. In the same

 month, Master Bank received a lucrative contract with the Russian Nanotechnology Corporation.

 After receiving the lucrative contact, Igor Putin held the position of Vice President for only a few

 months and retired in December 2010. His retirement coincided with a criminal investigation in

 which over 30 million rubles were allegedly stolen from Master Bank by its employees using IT

 technologies. The investigation accused the leading IT specialist of Master Bank, Mery Tevanyan,

 of operating a large illegal business, with a daily volume of up to 500 million Russian rubles, using

 Master Bank’s money.

        106.    In March 2011, five days after the conclusion of the investigation, Igor Putin

 returned to Master Bank as a director. According to Master Bank, he was not supposed to manage

 its daily operations. In November 2013, the Central Bank of Russia revoked the banking license

 of Master Bank following money-laundering scandals. Igor Putin was director of the Board of

 Master Bank at the time of the scandal.

        107.    In 2014, a report by the Organized Crime and Corruption Reporting Project exposed

 a $20-billion money-laundering scheme between Russian banks and the Moldovan bank

 Moldindconbank, a scheme where Russian Land Bank wired $5 billion to the Moldovan bank.

 Igor Putin was a director of Land Bank.

        108.    The Russky Zemelny Bank, in which Igor Putin was an investor, was shut down

 that same year for suspicious activities related to a $20-billion money-laundering scheme. Igor

 Putin resigned from the Board of Directors of the Russky Zemelny Bank, Promyshlenny

 Sberegatelny Bank and the construction company Yakut. In 2017, the banker Alexei Kulikov was




                                                  35
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 36 of 74 PageID: 406




 arrested for illegally spiriting $10 billion out of the country through Promersbank, a bank that had

 Igor Putin on its Board at the time of this arrest.

                (ii)    Deutsche Bank Onboarded and Serviced PEP Roman Abramovich

        109.    Oligarch Roman Abramovich is a current client of Deutsche Bank AG.

 Abramovich was onboarded by Deutsche Bank’s former CEO Josef Ackermann. Deutsche Bank

 did not conduct any due diligence on Abramovich. Abramovich is an Israeli-Russian billionaire

 businessman and politician. Abramovich is the primary owner of the British private investment

 company Millhouse LLC and is best known outside the U.K. as the owner of Chelsea F.C., a

 Premier League British football club. On paper, Millhouse Capital does not have links to

 Abramovich’s name, but is ultimately controlled by Abramovich. He was formerly governor of

 Chukotka Autonomous Okrug in Russia from 2000 to 2008. Deutsche Bank is an advisor to

 Millhouse Capital.69 The Bank also loaned $700 million to Abramovich’s steel company Evraz.70

        110.    According to Forbes, Abramovich’s net worth was $12.9 billion in 2019 making

 him the richest person in Israel, 10th-richest in Russia, and the 113th-richest person in the world.

 Since 1988, Abramovich has traded in timber, sugar, foodstuffs and various other products.

 Abramovich set up and liquidated at least 20 companies during the early 1990s, in sectors as

 diverse as tire retreading and bodyguard recruitment.




 69
    Georgina Prodhan and Michael Shields, Deutsche Bank: Millhouse Capital ready to raise
 Hypo Balkans offer, MarketScreener (July 29, 2014),
 https://www.marketscreener.com/quote/stock/DEUTSCHE-BANK-AG-
 56358396/news/Deutsche-Bank-Millhouse-Capital-ready-to-raise-Hypo-Balkans-offer-
 18811657/ (stating that the Bank is “advising on the sale” of Hypo Balkans network to Millhouse
 Capital).
 70
   The Moscow Times, ING, Deutsche Bank Launch $700M Syndicated Loan for Steel-Maker
 Evraz (May 28, 2014), https://www.themoscowtimes.com/2014/05/28/ing-deutsche-bank-launch-
 700m-syndicated-loan-for-steel-maker-evraz-a35927.


                                                   36
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 37 of 74 PageID: 407




        111.    In 1992, he was arrested and sent to prison in a case of theft of government property:

 AVEKS-Komi sent a train containing 55 cisterns of diesel fuel, worth 3.8 million rubles, from the

 Ukhta Oil Refinery in Russia. Abramovich met the train in Moscow and re-sent the shipment to

 the Kaliningrad military base under a fake agreement, but the fuel arrived in Riga, Latvia.

        112.    In May 1995, jointly with Boris Berezovsky, another prominent Russian business

 oligarch, Abramovich set up the P.K. Trust closed joint-stock company. In 1995 and 1996, he

 established 10 more firms: the Mekong close joint-stock company, the Centurion-M close joint-

 stock company, the Agrofert limited liability company, the Multitrans close joint-stock company,

 the Oilimpex close joint-stock company, the Sibreal close joint-stock company, the Forneft close

 joint-stock company, the Servet close joint-stock company, the Branco close joint-stock company,

 and the Vector-A limited liability company.

        113.    In 1995, Abramovich and Berezovsky acquired a controlling interest in the large

 oil company, Sibneft. The deal took place within the controversial loans-for-shares program and

 each partner paid $100 million for half of the company, above the stake’s stock market value of

 $150 million at the time, and rapidly increased its market capitalization to billions of dollars. The

 fast-rising value of the company led many observers, in hindsight, to suggest that the real cost of

 the company should have been in the billions of dollars (it was worth $2.7 billion at that time).

 Abramovich later admitted in court that he paid huge bribes (in millions) to government officials

 and obtained protection from gangsters to acquire these and other assets (including aluminum

 assets during the aluminum wars).




                                                  37
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 38 of 74 PageID: 408




            114.   Abramovich is one of many Russian oligarchs named in the Countering America’s

 Adversaries Through Sanctions Act, signed into law by President Donald Trump in 2017.71

            115.   According to a 2018 article in The Guardian, in 2016, Abramovich applied for

 residency in Switzerland, intending to move to the ski resort of Verbier. Swiss authorities denied

 the application after the Swiss Federal Office of Police concluded that Abramovich was under

 “suspicion of money laundering and presumed contacts with criminal organizations,” and that his

 assets were “at least partially of illegal origin.”72 Abramovich unsuccessfully took legal action to

 prevent Swiss media from reporting on the matter and denied the allegations.

            116.   The article reported that “Switzerland’s federal police advised that the Russian

 oligarch Roman Abramovich posed a ‘threat to public security and a reputational risk’ to the

 country if he became a resident.”73 The article indicated that “[v]isa troubles have left Abramovich

 unable to work in the UK. His Israeli passport allows him to visit Britain for up to six months each

 year, but Israeli nationals are required to obtain a visa if they want to work, live or study in Britain.

 If he were to re-apply for a UK visa, the tycoon would have to submit to an examination of the

 source of his wealth, under tighter controls introduced since his last visa renewal.”74




 71
   January 29, 2018 Unclassified Report to Congress Pursuant to Section 241 of the Countering
 America’s Adversaries Through Sanctions Act of 2017 Regarding Senior Foreign Political Figures
 and Oligarchs in the Russian Federation and Russian Parastatal Entities, available at http://prod-
 upp-image-read.ft.com/40911a30-057c-11e8-9650-9c0ad2d7c5b5.
 72
   Juliette Garside, Roman Abramovich posed threat to public security, Swiss Police said, The
 Guardian (Sept. 25, 2018), https://www.theguardian.com/world/2018/sep/25/roman-abramovich-
 posed-threat-to-public-security-swiss-police-said.
 73
      Id.
 74
      Id.


                                                    38
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 39 of 74 PageID: 409




        D.      Deutsche Bank Onboarded and Serviced the Founders of the Hezbollah
                Terrorist Organization

        117.    CW9 stated that on about six occasions, U.S. Department of Treasury officials who

 were monitoring the Bank’s compliance came over to CW9’s desk and questioned CW9 on why

 flagged transactions and clients had not been written up in SAR reports.

        118.    CW9 told the officials that CW9 had in fact written SARs. Indeed, CW9 kept the

 files on CW9’s computer and pulled them up for the Treasury officials. As it turned out, the SAR

 reports had not been sent to Treasury officials after CW9 sent them to the Bank’s SAR team, CW9

 said. Speaking about CW9’s interactions with the Treasury officials, CW9 said: “They would pull

 up an account where obviously there was something going on, and they would ask me why this

 wasn’t escalated, why this didn’t make it to the SAR, why there wasn’t a SAR. And I told them

 there actually was a SAR. I kept everything. I showed it to them.”

        119.    When CW9 and others sent SAR reports to the SAR team – which occurred via

 email – “supposedly [the SAR team] would send them over to the feds,” CW9 said, “but a lot of

 times, that wouldn’t happen.” CW9 showed Treasury officials a SAR CW9 had written to

 document a string of “five and dime” “mom and pop stores” in Kazakhstan that were passing

 “hundreds of thousands of dollars” through their stores each day.

        120.    CW9 had flagged the account after noticing large transactions that were of an

 abnormal amount, especially given the nature of the “five and dime” stores. “They’re transferring

 about half a million dollars every day through the stores,” CW9 said. “It was very blatant.” After

 flagging the transactions, CW9 looked up the name of the company/stores, which was unknown.

 CW9 then used the address associated with the account to find out more information about the

 stores. CW9 then determined that the stores were linked to “the two founders, the two brothers of

 the Hezbollah terrorist organization. They were most assuredly involved,” CW9 said.



                                                39
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 40 of 74 PageID: 410




        121.    CW9 wrote up a SAR report and sent it to the Bank’s SAR team, but CW9 did not

 know what happened to the report afterward. CW9’s boss, Vice President of AFC, Scott Rossman

 and Director/Head of Financial Crime Investigations Division – Jacksonville, Josh Blazer told

 CW9 to “let it go.” “I was fighting with my manager … They did not want us to go any further

 with it,” CW9 said, adding that Deutsche Bank was “dirty” and emphasizing that the Bank

 “squashed” SAR reports that were filed.

        122.    When CW9 raised concerns about SARs that were not being escalated, including

 the one on the Hezbollah-associated clients, CW9’s superiors – including Rossman and Blazer –

 told CW9, “You need to weigh the amount of money that we’re making versus the fine that we’re

 going to get,” CW9 said.

        E.      Deutsche Bank Onboarded and Serviced a Billionaire Suspected of Financing
                Terrorism

        123.    According to CW10, Deutsche Bank serviced a billionaire who was a relative of

 one of the founders of Al Rajhi Bank in Saudi Arabia, an entity long suspected of financing

 terrorists.75 CW10 also discovered that one of the account holder’s relatives, who was using the

 account holder’s account, was (and still is) on the FBI’s Most Wanted Fugitive list for terrorism.

 CW10 said: “If a person was on that Most Wanted list and also came up under World-Check as

 being a relative of one of the founders of the Al Rajhi Bank, that is the biggest red flag you would

 ever need.”


 75
    See, e.g., Glenn R. Simpson, U.S. Tracks Saudi Bank Favored by Extremists, Wall St. J. (July
 26, 2007), https://www.wsj.com/articles/SB118530038250476405 (stating that “[c]onfidential
 reports by the Central Intelligence Agency and other U.S. agencies, reviewed by The Wall Street
 Journal, detail for the first time how much the U.S. learned about the use of Al Rajhi Bank by
 alleged extremists.”); Bernie Pazanowski, Saudi Bank Sees $4 Billion Suit Alleging Al Qaeda Aid
 Revived, Bloomberg Law (Oct. 15, 2019) (reporting that the Second Circuit reinstated a lawsuit
 against Al Rajhi Bank for allegedly aiding and abetting al Qaeda’s terrorist attacks in the U.S. on
 September 11, 2001), https://news.bloomberglaw.com/us-law-week/4-billion-lawsuit-tying-saudi-
 bank-to-al-qaeda-support-revived.


                                                 40
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 41 of 74 PageID: 411




        124.    CW10 followed the procedures, wrote up a SAR report, and sent it to the AFC

 Team Manager for Deutsche Bank’s Wealth Management division, Gwendolyn Hill. Hill told

 CW10 that s/he was doing “too much digging” and instructed CW10 not to go back to the FBI’s

 website because “that’s not a tool and that’s not something you should be doing and the additional

 in-depth investigation has been done.” Hill told CW10: “We can’t tell a billion-dollar client we’re

 going to close their accounts because our analyst thinks s/he saw something.’”

        F.      Deutsche Bank Onboarded and Serviced Germán and José Efromovich
                Despite Their Links to a Mexican Drug Cartel

        125.    According to CW11, Deutsche Bank’s AFC unit approved two billionaire brothers

 with links to a Mexican drug cartel. The two brothers, allegedly Germán and José Efromovich,

 owned the Avianca airline company in Colombia, which automatically placed them in the “high-

 risk” category because of their location. In addition to location, the airline industry also

 automatically placed the brothers in the “high-risk” category.

        126.    Avianca, the airline company owned by the Efromovich brothers, was the second

 largest airline business in Latin America before it became bankrupt.76 The SEC records for

 Avianca Holdings show that former Avianca CEO Fabio Villegas Ramírez was previously a

 Managing Director for Deutsche Bank in Colombia,77 and the current Avianca CFO Adrian

 Neuhauser previously held a senior position at Deutsche Bank.78 Avianca’s SEC records also show


 76
    Ricardo Brito, Marcelo Rochabrun, UPDATE 3-Avianca’s majority shareholders arrested in
 Brazil on accusations of corruption, Reuters (Aug. 19, 2020),
 https://www.reuters.com/article/brazil-corruption/update-3-aviancas-majority-shareholders-
 arrested-in-brazil-on-accusations-of-corruption-idUSL1N2FL0N3.
 77
    Avianca Holdings S.A.’s Form 20-F filed with the SEC on April 30, 2015, available at
 https://google.brand.edgar-
 online.com/efxapi/EFX_dll/EDGARpro.dll?FetchFilingHtmlSection1?SessionID=nvG5qvigikE
 T5G7&SectionID=9594501-813647-848322#D538577D424B4_HTM_TOC.
 78
    Avianca Holdings S.A.’s Form 20-F filed with the SEC on June 10, 2020, available at
 https://sec.report/Document/0001193125-20-165956/.


                                                 41
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 42 of 74 PageID: 412




 that Deutsche Bank Securities Inc. is listed as an underwriter of Avianca’s American Depository

 Shares.79 Additionally, Avianca had filed for bankruptcy in 2018 and bankruptcy court records

 show that Deutsche Bank is listed as a lender of $33.5 million to Avianca Holdings.80

        127.    Germán and José Efromovich are also high-risk PEPs. The sister of Colombia’s

 president-elect Iván Duque, Maria Paula is a senior Vice President of Strategic Relations &

 Customer Experience at Avianca Holdings.81 Additionally, former Brazilian president Luiz Inácio

 Lula da Silva (2003–2010) was a student at an adult-education school run by Germán Efromovich

 in the 1970s, according to press reports. The Efromovich brothers received numerous shipyard

 contracts under Lula and his hand-picked successor Dilma Rousseff (2011–2016). Government-

 owned banks BNDES and Caixa Econômica Federal provided financing for some of these

 contracts.82




 79
    Avianca Holdings S.A.’s Amendment No. 2 to Form F-1 Registration Statement submitted to
 the SEC on August 7, 2013, available at
 https://www.sec.gov/Archives/edgar/data/1575969/000095012313005530/filename1.htm.
 80
    Debtors’ Reply to the Objections of USAV and the USAV Secured Lender Group to the
 Debtors’ Motion for Entry of an Order Authorizing Rejection of Certain Executory Contracts,
 Exhibit 3 to Renenger Declaration at 150, In re Avianca Holdings S.A., et al., No. 20-11133
 (MG) (S.D.N.Y. Aug. 7, 2020), ECF No. 683, available at
 http://www.kccllc.net/avianca/document/2011133200807000000000008; Ricardo Meier,
 Avianca Brasil (OceanAir) confirms collapse, Airway (July 7, 2020),
 https://www.airway1.com/avianca-brasil-oceanair-confirms-collapse/.
 81
   Loren Moss, While Asking For Government Bailout & Furloughing Thousands of Employees,
 Bankrupt Avianca Paid 7 “Insiders” Bonuses Of Over $10.3 Million USD, Finance Colombia
 (Sept. 21, 2020), https://www.financecolombia.com/while-asking-for-government-bailout-
 furloughing-thousands-of-employees-bankrupt-avianca-paid-7-insiders-bonuses-of-over-10-3-
 million-usd/.
 82
    Debtwire, Shareholder Profile: Efromovich brothers double down on Avianca as shipyards
 struggle, Avianca Holdings, OceanAir Linhas Aéreas, Synergy Group at 7 (June 19, 2018),
 available at https://s3.eu-west-2.amazonaws.com/acuris-
 live/Efromovich%20profile%2019%20Jun%202018.pdf.


                                                42
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 43 of 74 PageID: 413




            128.   José Carlos Bumlai is a Brazilian executive and friend of Lula. In 2015, Brazilian

 federal police found documents in Bumlai’s apartment suggesting he used his influence to help the

 Efromovich brothers win contracts with Petrobras, Brazil’s state-owned oil company. Bumlai was

 sentenced to nearly 10 years in prison for fraud and corruption in 2016.83

            129.   The family of Mauricio Macri, the president of Argentina since 2015, sold MacAir

 Jet SA (now Avian Líneas Aéreas) to the Efromovich Brothers in March 2016 for $10 million,

 according to the press. The Macri family, Germán Efromovich and the CEO of Avian Líneas

 Aéreas, have been under criminal investigation in Argentina since 2017 over the allocation of

 airline routes.84

            130.   Furthermore, the Efromovich brothers were arrested last year in Brazil by the

 country’s federal police, placed under house arrest and forbidden from leaving Brazil. The

 brothers were charged with creating a corporate structure in Brazil and abroad to launder money,

 costing Brazil $111 million. The brothers were also charged with bribing public officials in order

 to land ship-building contracts with Transpetro, the logistic unit of Brazilian oil company

 Petrobras.85 The prosecutor Luciana Bogo stated: “The network of corruption in contracts for the

 construction of ships generated incalculable losses for Transpetro and the Brazilian naval




 83
      Id.
 84
      Id.
 85
    Ricardo Brito, Marcelo Rochabrun, UPDATE 3-Avianca’s majority shareholders arrested in
 Brazil on accusations of corruption, Reuters (Aug. 19, 2020),
 https://www.reuters.com/article/brazil-corruption/update-3-aviancas-majority-shareholders-
 arrested-in-brazil-on-accusations-of-corruption-idUSL1N2FL0N3.


                                                   43
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 44 of 74 PageID: 414




 industry.”86 The arrest of the Efromovich brothers was carried out within the largest anti-

 corruption operation in the history of Brazil.87

            131.   CW11 found that the Efromovich brothers’ Avianca ownership structure included

 a Mexican family linked to a Mexican drug cartel. CW11 learned about the family’s stake in the

 business from an organizational chart submitted to the Bank. Given Colombia’s links to cocaine

 trafficking, the brothers’ involvement in a high-risk industry and their ties to a family with links

 to a Mexican drug cartel, “all of those were red, red, red flags,” CW11 said.

            132.   CW11 escalated the brothers’ case for further review to the AFC department.

 According to CW11, the Bank’s AFC department had a specific team dedicated to “KYC High-

 Risk Escalations.” This occurred through a process where CW11 compiled all research related to

 the brothers, uploaded documents into a system called “DB CAR” and annotated CW11’s findings

 with notes. CW11 explained: “You take all of the findings, write up the concern – ‘This is what

 we have. This is what we found.’”

            133.   Despite the red flags, the AFC unit approved the Efromovich brothers as clients.

 CW11 knew the brothers were approved because CW11 was notified about decisions related to

 clients CW11 escalated. Referring to the approval of the billionaire brothers with ties to a Mexican

 drug cartel, CW11 noted: “I’m sure it was a lot of money.”

            134.   CW11 said the AFC unit regularly approved new clients, despite their cases being

 escalated because of red flags linked to adverse news findings, location, industry and other

 information that came up during the KYC/due diligence process. “They would approve them




 86
    Efromovich brothers, formally denounced for corruption, Archyde (Sept. 25, 2020),
 https://www.archyde.com/efromovich-brothers-formally-denounced-for-corruption/.
 87
      Id.


                                                    44
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 45 of 74 PageID: 415




 anyway even though we brought it to their attention,” CW11 stated, referring to red flags

 discovered during the due diligence process. “I’ve never seen them not approve [a client] – never.”

                 MATERIALLY FALSE AND MISLEADING STATEMENTS
                       ISSUED DURING THE CLASS PERIOD

        135.    During the Class Period, Defendants made materially false and misleading

 statements concerning Deutsche Bank’s client relationships and its KYC processes and

 procedures.

        A.      The 2017 Statements

        136.    On March 14, 2017, Deutsche Bank published on its official website its Annual

 Report 2016, representing that “We are exiting client relationships where we consider . . . risks to

 be too high while also strengthening our client on-boarding and know-your client (KYC)

 procedures.” The Annual Report 2016 was signed by, among others, Defendants Cryan and

 Schenck.

        137.    The statements in the paragraph above were false and misleading when made

 because Deutsche Bank was not, in reality, exiting high-risk relationships and was not, in reality,

 strengthening its client onboarding and KYC procedures. To the contrary, for high-net-worth

 clients, Deutsche Bank was making exceptions, disregarding the high-risk nature of the

 relationships and the attending reputational and financial crime risks, in order to extract profits.

 Deutsche Bank was onboarding and servicing high-net-worth clients without any real due

 diligence, enabling their criminal activities to continue.

        138.    On March 20, 2017, Deutsche Bank filed an annual report on Form 20-F with the

 SEC, reporting the Bank’s financial and operating results for the quarter and year ended December

 31, 2016 (the “2016 20-F”). The 2016 20-F contained signed Sarbanes Oxley certifications by,

 among others, Defendants Cryan and Schenck.



                                                  45
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 46 of 74 PageID: 416




        139.    The 2016 20-F contained the following statements concerning the Bank’s KYC

 procedures:

        Major achievements in 2016 included . . . Substantial investment in our control
        functions, including the ongoing implementation of a more comprehensive Know-
        Your-Client (KYC) process and an off-boarding process for higher risk clients.

                                       *       *        *

        We are exiting client relationships where . . . risks are too high while also
        strengthening our client on-boarding and KYC procedures.

        140.    The statements in the paragraph above were false and misleading when made

 because Deutsche Bank was not, in reality, exiting high-risk relationships and was not, in reality,

 strengthening its client onboarding and KYC procedures. To the contrary, for high-net-worth

 clients, Deutsche Bank was making exceptions, disregarding the high-risk nature of the

 relationships and the attending reputational and financial crime risks, in order to extract profits.

 Deutsche Bank was onboarding and servicing high-net-worth clients without any real due

 diligence, enabling their criminal activities to continue. Moreover, the representation that one of

 Deutsche Bank’s “major achievements in 2016” was the implementation of a “more

 comprehensive” KYC process and off-boarding for higher risk clients gave investors the false

 impression that Deutsche Bank was taking significant steps to strengthen its KYC processes when,

 in reality, the Bank’s KYC procedures did not apply to high-net-worth clients, who were afforded

 special treatment.

        141.    On or around July 2, 2017, Deutsche Bank posted on its official website the

 following statements concerning the Bank’s KYC procedures:

        Compliance: Conformity with the law and adherence to regulations and standards.
        How we assess and accept clients: We have developed effective procedures for
        assessing clients (Know Your Customer or KYC) and a process for accepting new
        clients in order to facilitate comprehensive compliance. Furthermore they help us
        to minimize risks relating to money laundering, financing of terrorism and other



                                                   46
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 47 of 74 PageID: 417




        economic crime. Our KYC procedures start with intensive checks before accepting
        a client and continue in the form of regular reviews. Our procedures apply not only
        to individuals and corporations that are or may become our direct business partners,
        but also to people and entities that stand behind them or are indirectly linked to
        them.

        142.    The statements in the paragraph above were materially false and misleading when

 made, or omitted to state material facts necessary to make the statements not misleading, because

 the statements failed to disclose, among other things, that the Bank was not conducting due

 diligence on high-net-worth clients, and there were no “intensive checks” before accepting such

 clients or during the duration of their relationship with Deutsche Bank. Far from “minimiz[ing]

 risks” related to money laundering, financing of terrorism, or other crimes, Deutsche Bank was

 facilitating such crimes by lending money, holding and servicing the accounts, and providing

 trading services to unsavory clients engaged in criminal activities.

        143.    On or about July 10, 2017, Deutsche Bank posted on its official website the

 following representations:

        DB has developed and implemented a comprehensive set of measures to identify,
        manage and control its AML risk. These measures are: A robust and strict KYC
        program.

         6.3. KYC Program
        DB has implemented a strict group-wide KYC program to ensure all kinds of
        customers (natural or legal persons or legal structures, correspondent banks) are
        subject to adequate identification, risk rating and monitoring measures. This
        program has been implemented globally and throughout all business divisions.
        KYC includes not only knowing the clients and entities the Bank deals with (either
        as a single transaction or ongoing relationship), or renders services to, but also the
        Ultimate Beneficial Owners (UBOs), Legal Representatives and Authorised
        Signatories as appropriate. The program includes strict identification requirements,
        name screening procedures and the ongoing monitoring and regular review of all
        existing business relationships. Special safeguards are implemented for business
        relationships with politically exposed persons (PEPs) and clients from countries or
        industries deemed high risk.

        144.    The statements in the paragraph above were materially false and misleading when

 made because Deutsche Bank did not, in fact, have a “robust and strict KYC program” to ensure


                                                 47
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 48 of 74 PageID: 418




 “all kinds of customers . . . are subject to adequate identification, risk rating and monitoring

 measures” and Deutsche Bank did not, in fact, subject its high-net-worth clients to “strict

 identification requirements, name screening procedures and the ongoing monitoring and regular

 review of all existing . . . relationships.” Far from applying such “strict” processes, Deutsche Bank

 had relaxed all KYC procedures for its high-net-worth clients. There were, in reality, no “special

 safeguards” implemented for PEPs and clients such as Epstein were treated as “Honorary” PEPs

 excused from any robust due diligence or meaningful KYC processes.

        B.      The 2018 Statements

        145.    On or about March 12, 2018, Deutsche Bank published on its official website its

 Non-Financial Report 2017, as a supplement to the Bank’s 2017 Annual Report signed by

 Defendant Cryan.      The Non-Financial Report 2017 represented that the Bank’s newly-

 implemented KYC program “pay[s] special attention to high-risk clients (such as politically

 exposed persons [PEP]) . . . Clients are assessed as part of due diligence and are regularly screened

 against internal and external criteria. In 2017, we continued to roll out an extended screening

 program, which serves as the basis for further enhancement with regards to screening effectiveness

 and efficiency.”

        146.    The statements in the paragraph above were false and misleading when made

 because Deutsche Bank did not in fact “pay special [due diligence] attention to high-risk clients

 such as politically exposed persons,” as high-net-worth, high-risk clients were in fact not subject

 to any meaningful due diligence and instead were afforded special treatment. Epstein, for example,

 was designated an “Honorary PEP,” a label that excused him from KYC scrutiny. The statement

 that in 2017, Deutsche Bank enhanced the effectiveness and efficiency of its client screening

 program was misleadingly incomplete because it failed to disclose that Deutsche Bank’s high-net-

 worth clients were exempted from due diligence.


                                                  48
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 49 of 74 PageID: 419




        147.    The Non-Financial Report 2017 also maintained in relation to its KYC assurances

 that “[a]ssessing and understanding client-related money laundering and terrorist financing risks

 is a critical component of our AFC Risk Management framework, which helps us to mitigate and

 manage risk in line with our financial crime risk appetite.          The primary objective of risk

 segmenting our client base is to conduct appropriate due diligence and to ensure a comprehensive

 client profile is in place to enable the comparison of the results of ongoing monitoring and identify

 any discrepancies. Our risk rating methodology considers the following aspects of each client

 relationship to determine a Client Risk Rating: country risk, industry risk, product risk, and entity-

 type risk. Irrespective of the risk type, if the client is a PEP or an ultimate beneficial owner of the

 client is a PEP, they will always be classified as high risk.”

        148.    The statements in the paragraph above were false and misleading when made

 because they conveyed overall a hopelessly incomplete picture of Deutsche Bank’s KYC

 procedures. For example, Deutsche Bank concealed that PEPs who were high-net-worth clients

 were not subject to any meaningful due diligence. Moreover, some, if not all, PEPs were labeled

 “Honorary” PEPs and therefore not treated as high-risk or subject to any meaningful scrutiny.

        149.    On or around March 12, 2018, Deutsche Bank published on its official website its

 Annual Financial Statements and Management Report of Deutsche Bank AG 2017, which

 contained similar representations as to those made in paragraphs 145 and 147 above. The report

 was signed by, among others, Defendants Cryan and Moltke.

        150.    Those statements were false and misleading when made for the reasons described

 in paragraphs 146 and 148 above.

        151.    On or around March 15, 2018, Deutsche Bank published on its official website its

 Annual Report 2017, representing that “We are exiting client relationships where we consider . . .




                                                   49
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 50 of 74 PageID: 420




 risks to be too high while also strengthening our client on-boarding and know-your-client (KYC)

 procedures.” The report was signed by, among others, Defendants Cryan and Moltke.

        152.    The statements in the paragraph above were false and misleading when made

 because Deutsche Bank was not, in reality, exiting high-risk relationships and was not, in reality,

 strengthening its client onboarding and KYC procedures. To the contrary, for high-net-worth

 clients, Deutsche Bank was making exceptions, disregarding the high-risk nature of the

 relationships and the attending reputational and financial crime risks, in order to extract profits.

 Deutsche Bank was onboarding and servicing high-net-worth clients without any real due

 diligence, enabling their criminal activities to continue.

        153.    On March 16, 2018, Deutsche Bank filed its annual report on Form 20-F with the

 SEC, reporting the Bank’s financial and operating results for the quarter and year ended December

 31, 2017 (the “2017 20-F”). The 2017 20-F contained signed Sarbanes Oxley certifications by,

 among others, Defendants Cryan and Moltke.

        154.    The 2017 20-F contained the following statements concerning the Bank’s KYC

 procedures:

        We are exiting client relationships where we consider returns to be too low or risks
        to be too high while also strengthening our client on-boarding and know-your-client
        (KYC) procedures.

        155.    The statements in the paragraph above were false and misleading when made

 because Deutsche Bank was not, in reality, exiting high-risk relationships and was not, in reality,

 strengthening its client onboarding and KYC procedures. To the contrary, for high-net-worth

 clients, Deutsche Bank was making exceptions, disregarding the high-risk nature of the

 relationships and the attending reputational and financial crime risks, in order to extract profits.

 Deutsche Bank was onboarding and servicing high-net-worth clients without any real due

 diligence, enabling their criminal activities to continue.


                                                  50
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 51 of 74 PageID: 421




        156.    On or around July 2 and September 30, 2018, Deutsche Bank posted on its official

 website the following statements concerning the Bank’s KYC procedures:

        Compliance: Conformity with the law and adherence to regulations and standards.
        How we assess and accept clients: We have developed effective procedures for
        assessing clients (Know Your Customer or KYC) and a process for accepting new
        clients in order to facilitate comprehensive compliance. Furthermore they help us
        to minimize risks relating to money laundering, financing of terrorism and other
        economic crime. Our KYC procedures start with intensive checks before accepting
        a client and continue in the form of regular reviews. Our procedures apply not only
        to individuals and corporations that are or may become our direct business partners,
        but also to people and entities that stand behind them or are indirectly linked to
        them.

        157.    The statements in the paragraph above were materially false and misleading when

 made, or omitted to state material facts necessary to make the statements not misleading, because

 the statements failed to disclose, among other things, that the Bank was not conducting due

 diligence on high-net-worth clients, and there were no “intensive checks” before accepting such

 clients or during the duration of their relationship with Deutsche Bank. Far from “minimiz[ing]

 risks” related to money laundering, financing of terrorism, or other crimes, Deutsche Bank was

 facilitating such crimes by lending money, holding and servicing the accounts, and providing

 trading services to unsavory clients engaged in criminal activities.

        158.    On or about July 10, 2018 and September 27, 2018, Deutsche Bank posted on its

 official website the following representations:

        DB has developed and implemented a comprehensive set of measures to identify,
        manage and control its AML risk. These measures are: A robust and strict KYC
        program.

        6.3. KYC Program
        DB has implemented a strict group-wide KYC program to ensure all kinds of
        customers (natural or legal persons or legal structures, correspondent banks) are
        subject to adequate identification, risk rating and monitoring measures. This
        program has been implemented globally and throughout all business divisions.
        KYC includes not only knowing the clients and entities the Bank deals with (either
        as a single transaction or ongoing relationship), or renders services to, but also the
        Ultimate Beneficial Owners (UBOs), Legal Representatives and Authorised


                                                   51
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 52 of 74 PageID: 422




        Signatories as appropriate. The program includes strict identification requirements,
        name screening procedures and the ongoing monitoring and regular review of all
        existing business relationships. Special safeguards are implemented for business
        relationships with politically exposed persons (PEPs) and clients from countries or
        industries deemed high risk.

        159.    The statements in the paragraph above were materially false and misleading when

 made because Deutsche Bank did not, in fact, have a “robust and strict KYC program” to ensure

 “all kinds of customers . . . are subject to adequate identification, risk rating and monitoring

 measures” and Deutsche Bank did not, in fact, subject its high-net-worth clients to “strict

 identification requirements, name screening procedures and the ongoing monitoring and regular

 review of all existing . . . relationships.” Far from applying such “strict” processes, Deutsche Bank

 had relaxed all KYC procedures for its high-net-worth clients. There were, in reality, no “special

 safeguards” implemented for PEPs and clients, such as Epstein, were treated as “Honorary” PEPs

 excused from any robust due diligence or meaningful KYC processes.

        160.    In an August 3, 2018 public response addressing rumors reported by Reuters that

 the Bank was suffering from shortcomings in its customer screening process, Deutsche Bank

 publicly represented of its group-wide controls: “We are not struggling with procedures designed

 to help prevent criminals from money laundering and other criminal action. Our procedures to

 identify potential anti-money laundering and KYC risks are very effective.”

        161.    The statements in the paragraph above were materially false and misleading when

 made, or omitted to state material facts necessary to make the statements not misleading, because

 the statements failed to disclose, among other things, that the Bank was, in fact, enabling financial

 crimes through its practice of onboarding and retaining PEPs and other high-net-worth clients

 engaged in criminal activities without subjecting such clients to any substantive due diligence. In

 fact, Deutsche Bank was treating certain PEPs as “Honorary” PEPs exempt from any meaningful

 KYC safeguards.


                                                  52
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 53 of 74 PageID: 423




        C.      The 2019 Statements

        162.    On or about March 15, 2019, Deutsche Bank published on its official website its

 Non-Financial Report 2018, as a supplement to the Bank’s 2018 Annual Report signed by

 Defendant Sewing. The Non-Financial Report 2018 represented that the Bank’s “KYC is an

 ongoing process throughout the life cycle of a client relationship . . . As part of our regular client

 due diligence, we screen our relationships against internal and external criteria, e.g. relating to

 Politically Exposed Persons (PEPs), terrorism, or sanctions.”

        163.    The statements in the paragraph above were materially false and misleading when

 made because, in reality, Deutsche Bank was not conducting any client due diligence for high-net-

 worth individuals and entities, let alone “regular” client due diligence. What’s more, it was

 designating PEPs as “Honorary” PEPs exempt from any meaningful due diligence, and it was

 enabling high-net-worth clients to commit crimes using the Bank’s facilities.

        164.    The statements in the paragraph above were also repeated in Deutsche Bank’s

 Annual Financial Statements and Management Report of Deutsche Bank AG 2018, published on

 Deutsche Bank’s official website on or around March 15, 2019, and signed, among others, by

 Defendants Sewing and Moltke.

        165.    Those statements were false and misleading when made for the reasons described

 in the paragraph 163 above.

        166.    On or around March 21, 2019, Deutsche Bank published on its official website its

 Annual Report 2018, representing that “We are exiting client relationships where we consider . . .

 risks to be too high while also strengthening our client on-boarding and know-your-client (KYC)

 procedures.” The report was signed by, among others, Defendants Sewing and Moltke.

        167.    The statements in the paragraph above were false and misleading when made

 because Deutsche Bank was not, in reality, exiting high-risk relationships and was not, in reality,


                                                  53
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 54 of 74 PageID: 424




 strengthening its client onboarding and KYC procedures. To the contrary, for high-net-worth

 clients, Deutsche Bank was making exceptions, disregarding the high-risk nature of the

 relationships and the attending reputational and financial crime risks, in order to extract profits.

 Deutsche Bank was onboarding and servicing high-net-worth clients without any real due

 diligence, enabling their criminal activities to continue.

        168.    On March 22, 2019, Deutsche Bank filed an annual report on Form 20-F with the

 SEC, reporting the Bank’s financial and operating results for the quarter and year ended December

 31, 2018 (the “2018 20-F”). The 2018 20-F contained signed Sarbanes Oxley certifications by,

 among others, Defendants Sewing and Moltke.

        169.    The 2018 20-F contained the following statements concerning the Bank’s KYC

 procedures:

        We are exiting client relationships where we consider returns to be too low or risks
        to be too high while also strengthening our client on-boarding and know-your-client
        (KYC) procedures.

        170.    The statements in the paragraph above were false and misleading when made

 because Deutsche Bank was not, in reality, exiting high-risk relationships and was not, in reality,

 strengthening its client onboarding and KYC procedures. To the contrary, for high-net-worth

 clients, Deutsche Bank was making exceptions, disregarding the high-risk nature of the

 relationships and the attending reputational and financial crime risks, in order to extract profits.

 Deutsche Bank was onboarding and servicing high-net-worth clients without any real due

 diligence, enabling their criminal activities to continue.

        171.    On or around July 2, 2019 and September 30, 2019, Deutsche Bank also posted on

 its official website the following statements concerning the Bank’s KYC procedures:

        Compliance: Conformity with the law and adherence to regulations and standards.
        How we assess and accept clients: We have developed effective procedures for
        assessing clients (Know Your Customer or KYC) and a process for accepting new


                                                  54
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 55 of 74 PageID: 425




        clients in order to facilitate comprehensive compliance. Furthermore they help us
        to minimize risks relating to money laundering, financing of terrorism and other
        economic crime. Our KYC procedures start with intensive checks before accepting
        a client and continue in the form of regular reviews. Our procedures apply not only
        to individuals and corporations that are or may become our direct business partners,
        but also to people and entities that stand behind them or are indirectly linked to
        them.

        172.    The statements in the paragraph above were materially false and misleading when

 made, or omitted to state material facts necessary to make the statements not misleading, because

 the statements failed to disclose, among other things, that the Bank was not conducting due

 diligence on high-net-worth clients, and there were no “intensive checks” before accepting such

 clients or during the duration of their relationship with Deutsche Bank. Far from “minimiz[ing]

 risks” related to money laundering, financing of terrorism, or other crimes, Deutsche Bank was

 facilitating such crimes by lending money, holding and servicing the accounts, and providing

 trading services to unsavory clients engaged in criminal activities.

        173.    On or about July 10, 2019 and September 27, 2019, Deutsche Bank posted on its

 official website the following representations:

        DB has developed and implemented a comprehensive set of measures to identify,
        manage and control its AML risk. These measures are: A robust and strict KYC
        program.

        6.3. KYC Program
        DB has implemented a strict group-wide KYC program to ensure all kinds of
        customers (natural or legal persons or legal structures, correspondent banks) are
        subject to adequate identification, risk rating and monitoring measures. This
        program has been implemented globally and throughout all business divisions.
        KYC includes not only knowing the clients and entities the Bank deals with (either
        as a single transaction or ongoing relationship), or renders services to, but also the
        Ultimate Beneficial Owners (UBOs), Legal Representatives and Authorised
        Signatories as appropriate. The program includes strict identification requirements,
        name screening procedures and the ongoing monitoring and regular review of all
        existing business relationships. Special safeguards are implemented for business
        relationships with politically exposed persons (PEPs) and clients from countries or
        industries deemed high risk.




                                                   55
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 56 of 74 PageID: 426




        174.    The statements in the paragraph above were materially false and misleading when

 made because Deutsche Bank did not, in fact, have a “robust and strict KYC program” to ensure

 “all kinds of customers . . . are subject to adequate identification, risk rating and monitoring

 measures” and Deutsche Bank did not, in fact, subject its high-net-worth clients to “strict

 identification requirements, name screening procedures and the ongoing monitoring and regular

 review of all existing relationships.” Far from applying such “strict” processes, Deutsche Bank

 had relaxed all KYC procedures for its high-net-worth clients. There were, in reality, no “special

 safeguards” implemented for PEPs.

        D.      The 2020 Statements

        175.    On or about March 13, 2020, Deutsche Bank published on its official website its

 Non-Financial Report 2019, as a supplement to the Bank’s 2019 Annual Report signed by

 Defendant Sewing. The Non-Financial Report 2019 represented that “Know Your Client (KYC)

 is an ongoing process throughout the life cycle of a client relationship . . . As part of its regular

 client due diligence, Deutsche Bank screens its client relationships against internal and external

 criteria, for instance relating to politically exposed persons, terrorism, or sanctions . . . payments

 are screened prior to being made.”

        176.    The statements referenced in the paragraph above were materially false and

 misleading when made because Deutsche Bank was not, in fact, conducting any due diligence, let

 alone “regular due diligence” for its high-net-worth clients and/or PEPs, and it was not, in fact,

 screening payments before they were made.

                            LOSS CAUSATION/ECONOMIC LOSS

        177.    During the Class Period, as detailed above, Deutsche Bank and the Individual

 Defendants made false and misleading statements and engaged in a scheme to deceive the market

 and a course of conduct that artificially inflated the prices of Deutsche Bank’s securities and


                                                  56
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 57 of 74 PageID: 427




 operated as a fraud or deceit on Class Period purchasers of Deutsche Bank securities, by

 misrepresenting the Bank’s KYC procedures—a critical component of the Bank’s AML processes.

 Later, when Defendants’ prior misrepresentations and fraudulent conduct became known to the

 market, the price of Deutsche Bank’s securities declined as the prior artificial inflation came out

 of the price over time. As a result of their purchases of Deutsche Bank securities during the Class

 Period, Plaintiffs and other members of the Class suffered economic loss, i.e., damages, under the

 federal securities laws.

        178.    On May 13, 2020, German newspaper Sueddeutsche Zeitung reported that the

 Federal Reserve had sharply criticized Deutsche Bank’s U.S. operations in an internal audit. The

 audit reportedly found that Deutsche Bank had failed to address multiple concerns identified years

 earlier, including concerns related to the Bank’s AML and other control procedures. For example,

 U.S. media outlets, citing Sueddeutsche Zeitung, reported that, in late March, the Federal Reserve

 had sent an audit report to Defendant Sewing and other top executives “expressing continued

 dissatisfaction” with Deutsche Bank’s AML controls and liquidity management at its U.S. unit,

 which was reportedly “based on investigations in late 2019 and early 2020.”

        179.    On this news, the value of Deutsche Bank’s ordinary shares fell $0.31 per share, or

 4.49%, to close at $6.60 per share on May 13, 2020.

        180.    On June 24, 2020, the Financial Times published an article entitled “Wirecard

 Founder Braun Arrested on Suspicion of False Accounting.” The Financial Times article reported

 that Deutsche Bank’s client Markus Braun, Wirecard’s CEO and CTO, “was arrested on suspicion

 of false accounting and market manipulation days after the company he built into Europe’s leading

 fintech admitted that €1.9bn of cash reported on its balance sheet probably does ‘not exist.’ Shares

 in Wirecard have fallen more than 80 percent since last week, when the company revealed that the




                                                 57
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 58 of 74 PageID: 428




 cash was missing.” The article also reported that “Mr. Braun in late 2017 had borrowed €150m

 from Deutsche Bank, pledging his shares as collateral for a margin loan.”

        181.   On this news, the value of Deutsche Bank’s securities fell $0.43 per share, or

 4.50%, to close at $9.12 per share on June 24, 2020.

        182.   On June 26, 2020, Bloomberg Law published an article entitled “Deutsche Bank

 Accounting Head Is Aim of Wirecard Complaint.” Discussing Deutsche Bank’s controversial hire,

 Andreas Loetscher, the Bloomberg Law article reported, in relevant part:

        Deutsche Bank AG’s top accounting executive, Andreas Loetscher, and two ex-
        colleagues at his former firm Ernst & Young were targeted in a criminal complaint
        by a German retail investor association for their alleged role in the accounting
        scandal at Wirecard AG.

        The SdK association filed the claim against two unnamed current partners of EY -
        - which also audits Deutsche Bank’s accounts -- and one former partner because of
        “the events around Wirecard,” according to a statement on Friday. That ex-partner
        is Loetscher, a person familiar with the matter said. Loetscher, a two-decade veteran
        at the accounting firm, oversaw the Wirecard audits for the financial years 2015
        through 2017, filings show. He left in 2018 to become chief accounting officer at
        Deutsche Bank, taking over after the bank struggled for years with legal and
        regulatory mishaps.

        Loetscher is just one link between Wirecard and Deutsche Bank. Germany’s largest
        lender has loaned money to both Wirecard and Braun [Markus Braun, former
        Wirecard CEO and CTO, until his arrest in June 2020] and it also served as global
        coordinator on the company’s bond issue last year. The bank also led on its share
        sale in 2014. DWS, Deutsche Bank’s asset-management unit, was briefly one of
        Wirecard’s biggest shareholders earlier this year.

        Braun has served one of the bank’s regional advisory boards. Wirecard even toyed
        with a tie-up with Deutsche Bank and approached the lender with the idea, people
        familiar with the matter previously said.

        183.   On this news, the value of Deutsche Bank’s ordinary shares fell $0.57 per share, or

 5.96%, to close at $9.00 per share on June 26, 2020.

        184.   On July 7, 2020, the Department of Financial Services fined the Bank $150 million

 for neglecting to flag numerous questionable transactions from accounts associated with Epstein



                                                 58
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 59 of 74 PageID: 429




 and two correspondent banks, Danske Estonia and FBME Bank, which were both the subject of

 prior scandals involving financial misconduct.

        185.    For example, a Law360 article published the same day, entitled “Deutsche Bank

 Fined $150M For Epstein, Partner Bank Lapses,” stated, in relevant part, that “New York state’s

 financial regulator . . . fined Deutsche Bank $150 million for failing to appropriately manage its

 dealings with alleged bad actors including millionaire sex offender Jeffrey Epstein,” and that,

 “[a]ccording to the terms of a consent order with the [DFS], Deutsche Bank AG, its New York

 branch and Deutsche Bank Trust Company America agreed to pay the sum in connection with

 DFS claims that the bank neglected to flag numerous questionable transactions from accounts

 associated with Epstein and two correspondent banks, Danske Estonia and FBME Bank.”

        186.    With specific respect to Deutsche Bank’s failure to appropriately monitor

 transactions related to Epstein, the Law360 article reported, in relevant part:

        According to the DFS, Deutsche bank “processed hundreds of transactions totaling
        millions of dollars that, at the very least, should have prompted additional scrutiny
        in light of Mr. Epstein’s history.”

        Those transactions included payments to Epstein associates who were “publicly
        alleged” to have played roles in luring Epstein’s victims, more than $7 million in
        settlement payments and $6 million in legal fees, more than $800,000 in cash
        withdrawals and “(consistent with public allegations of prior wrongdoing)
        payments directly to numerous women with Eastern European surnames.”

                                               ***

        “Throughout the relationship, very few problematic transactions were ever
        questioned, and even when they were, they were usually cleared without
        satisfactory explanation,” the regulator said Tuesday.

                                                 ***

        The DFS’ announcement comes on the heels of the arrest last week in New
        Hampshire of Epstein associate and alleged “fixer” Ghislaine Maxwell, who was
        charged by federal prosecutors in connection with her alleged actions on behalf of
        the financier and was removed to stand trial in New York. And the announcement



                                                  59
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 60 of 74 PageID: 430




        occurs nearly a year after Epstein committed suicide in a federal jail in Manhattan
        as he awaited trial following his arrest in Florida on sex trafficking charges.

        187.    The Law360 article also quoted the DFS’s Superintendent of Financial Services,

 Linda A. Lacewell (“Lacewell”), who stated that “in each of the cases that are being resolved

 today, Deutsche Bank failed to adequately monitor the activity of customers that the bank itself

 deemed to be high risk.” Lacewell further stated that “[i]n the case of Jeffrey Epstein in particular,

 despite knowing Mr. Epstein’s terrible criminal history, the bank inexcusably failed to detect or

 prevent millions of dollars of suspicious transactions.”

        188.    On this news, the value of Deutsche Bank’s ordinary shares fell $0.13 per share, or

 1.31%, to close at $9.82 per share on July 7, 2020.

        189.    On July 9, 2020, Bloomberg Law published an article entitled “JPMorgan Dropped

 Accounts That Became Bad News for Deutsche Bank.” The Bloomberg Law article reported that

 JPMorgan distanced itself from “the trio of clients that got Deutsche Bank AG in regulatory trouble

 this week” as early as 2009. The article stated that JPMorgan “stepped away from handling money

 for FBME in 2009” and that it distanced itself from Epstein and Danske Bank A/S “around 2013.”

        190.    Discussing Deutsche Bank’s relationships with Danske Bank and FBME, the

 Bloomberg Law article reported, in relevant part:

        JPMorgan stopped providing the [Danske Bank] Estonia unit access to the U.S.
        financial system in 2013, citing the high percentage of client accounts domiciled
        outside the Baltic country. Deutsche Bank continued providing banking services to
        Danske for another two years.
                                              ***

        JPMorgan started doing business with FBME in the early 2000s and quickly grew
        frustrated with its failure to fully explain certain transactions, according to
        documents reviewed by Bloomberg News. The banking giant was also wary of
        other practices at FBME, such as offering “hold mail” services, in which a bank
        allows clients to use the bank’s address to limit paper trails, according to those
        documents. Deutsche Bank provided banking services to FBME for five years after
        JPMorgan stopped, processing some $618 billion in all.



                                                  60
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 61 of 74 PageID: 431




        191.    On this news, the value of Deutsche Bank’s ordinary shares fell $0.28 per share, or

 2.80%, to close at $9.72 per share on July 9, 2020.

        192.    On July 13, 2020, the New York Times published an article entitled “These Are the

 Deutsche Bank Executives Responsible for Serving Jeffrey Epstein.” The New York Times article

 identified “nearly every person anonymously described” in the New York State Department of

 Financial Services’ Consent Order “that omitted the executives’ and bankers’ names.” The article

 stated: “At least one high-ranking executive remains in her position: Jan Ford, the bank’s head of

 compliance in the Americas.” The article identified Paul Morris (described in the Consent Order

 as “RELATIONSHIP MANAGER-1”) and Charles Packard, then Co-Head of the Wealth

 Management division (described in the Consent Order as “EXECUTIVE-1”).                    Based on

 descriptions of the employees in the Consent Order and interviews with current and former

 Deutsche Bank officials, the New York Times also identified other top executives who participated

 in the January 30, 2015 ARRC meeting and decided to continue conducting business with Epstein:

 Stuart Clarke, Chief Operating Officer for the Americas and General Manager of Deutsche Bank’s

 New York branch and a member of the Regional Executive Committee and Jan Ford, a Managing

 Director and Deutsche Bank Americas Head of Compliance and a member of the North America

 Executive Committee and the Global Compliance Executive Committee.

        193.    On this news, the value of Deutsche Bank’s ordinary shares fell $0.37 per share, or

 3.66%, to close at $9.73 per share on July 13, 2020.

        194.    On July 28, 2020, ABC News reported that Denise N. George, the U.S. Virgin

 Islands Attorney General, subpoenaed Deutsche Bank for account records, transaction details and

 communications concerning Epstein, his estate, and more than 30 corporations, trusts and

 nonprofit entities connected to him. George filed a civil forfeiture lawsuit against Epstein’s estate



                                                  61
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 62 of 74 PageID: 432




 in January 2020, which alleged that Jeffrey Epstein trafficked girls to the U.S. Virgin Islands, as

 recently as 2018.

        195.    On this news, the value of Deutsche Bank’s ordinary shares fell $0.1 per share, or

 1.05%, to close at $9.45 per share on July 28, 2020.

        196.    On September 9, 2020, Law360 published an article entitled “Deutsche Bank to Pay

 $583K to End Ukraine Sanctions Probe.” The article attached an Enforcement Release from the

 U.S. Department of Treasury, disclosing that Deutsche Bank Trust Company Americas violated

 Ukraine-related sanctions regulations when, without conducting appropriate due diligence, it

 processed a multi-million dollar transaction that involved IPP Oil Products (Cyprus) Ltd., an entity

 on the Office of Foreign Assets Control’s list of Specially Designated Nationals and Blocked

 Persons.

        197.    On this news, the value of Deutsche Bank’s ordinary shares fell $0.07 per share, or

 0.74%, to close at $9.35 per share on September 10, 2020.

        198.    On September 20, 2020, BuzzFeed News published an article entitled “Deutsche

 Bank Execs Missed Money Laundering Red Flags.” Citing an extensive review of “closely held

 US Treasury documents” as well as “confidential bank documents,” BuzzFeed reported, inter alia,

 “that Deutsche managers, including top executives, had direct knowledge for years of serious

 failings that left the bank vulnerable to money launderers” and characterized the Bank’s conduct

 as “let[ting] dirty clients run rampant.”

        199.    On this news, the value of Deutsche Bank’s ordinary shares fell $0.75 per share, or

 8.25%, to close at $8.34 per share on September 21, 2020.

        200.    On September 22, 2020, Bloomberg Law published an article entitled “Singapore,

 Hong Kong Top Asia Destinations for Suspect Funds.” The article reported that Singapore and




                                                 62
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 63 of 74 PageID: 433




 Hong Kong were the biggest destinations for suspect transactions in Asia and that Deutsche Bank

 processed suspicious transactions in Hong Kong:

        Singapore processed $4.4 billion in suspicious flows through banks, including DBS
        Group Holdings Ltd., Oversea-Chinese Banking Corp. and United Overseas Bank
        Ltd., the International Consortium of Investigative Journalists said in an
        investigation published Sunday. Some $4.1 billion was handled in Hong Kong by
        lenders including HSBC Holdings Plc and Deutsche Bank AG, it said. The banks
        involved in the transactions are among global firms that profited from “powerful
        and dangerous players” even after the U.S. imposed penalties on the institutions,
        the report said.

        201.    On this news, the value of Deutsche Bank’s ordinary shares fell $0.2 per share, or

 2.4%, to close at $8.14 per share on September 22, 2020.

        202.    As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

 in the market value of the Bank’s securities, Plaintiffs and other class members have suffered

 significant losses and damages.

   APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD ON THE MARKET

        203.    Plaintiffs will rely upon the presumption of reliance established by the fraud-on-

 the- market doctrine in that, among other things:

                (a) Defendants made public misrepresentations or failed to disclose material facts

         during the Class Period;

                (b) the omissions and misrepresentations were material;

                (c) the Bank’s stock traded in an efficient market;

                (d) the misrepresentations alleged would tend to induce a reasonable investor to

         misjudge the value of the Bank’s stock; and

                (e) Plaintiffs and other members of the Class purchased the Bank’s securities

         between the time Defendants misrepresented or failed to disclose material facts and the




                                                 63
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 64 of 74 PageID: 434




         time the true facts were disclosed, without knowledge of the misrepresented or omitted

         facts.

        204.      At all relevant times, the markets for the Bank’s securities were efficient for the

 following reasons, among others:

                  (a) as a regulated issuer, Deutsche Bank filed periodic public reports with the SEC;

                  (b) Deutsche Bank regularly communicated with public investors via established

         market communication mechanisms;

                  (c) Deutsche Bank was followed by several securities analysts employed by major

         brokerage firm(s) who wrote reports that were distributed to the sales force and certain

         customers of their respective brokerage firm(s) and that were publicly available and

         entered the public marketplace; and

                  (d) Deutsche Bank’s common stock was actively traded in an efficient market,

         namely the NYSE, under the ticker symbol “DB.”

        205.      As a result of the foregoing, the market for Deutsche Bank securities promptly

 digested current information regarding the Bank from publicly available sources and reflected such

 information in the prices of Deutsche Bank’s securities. Under these circumstances, all purchasers

 of Deutsche Bank securities during the Class Period suffered similar injury through their purchase

 of Deutsche Bank securities at artificially inflated prices and the presumption of reliance applies.

        206.      Further, to the extent that the Defendants concealed or improperly failed to disclose

 material facts with regard to the Bank, Plaintiffs are entitled to a presumption of reliance in

 accordance with Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128, 153 (1972).




                                                   64
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 65 of 74 PageID: 435




                                        NO SAFE HARBOR

        207.    The statutory safe harbor provided for forward-looking statements under certain

 circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

 The statements alleged to be false and misleading herein all relate to then-existing facts and

 conditions. In addition, to the extent certain of the statements alleged to be false may be

 characterized as forward looking, they were not identified as “forward-looking statements” when

 made and there were no meaningful cautionary statements identifying important factors that could

 cause actual results to differ materially from those in the purportedly forward-looking statements.

 In the alternative, to the extent that the statutory safe harbor is determined to apply to any forward-

 looking statements pleaded herein, Defendants are liable for those false forward-looking

 statements because at the time each of those forward-looking statements was made, the speaker

 had actual knowledge that the forward-looking statement was materially false or misleading,

 and/or the forward-looking statement was authorized or approved by an executive officer or top

 management of Deutsche Bank who knew that the statement was false when made.

                                CLASS ACTION ALLEGATIONS

        208.    Plaintiffs bring this action as a class action, pursuant to Federal Rule of Civil

 Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise

 acquired Deutsche Bank securities during the Class Period (the “Class”); and were damaged upon

 the revelation of the alleged corrective disclosures. Excluded from the Class are Defendants

 herein, the officers and directors of the Bank, at all relevant times, members of their immediate

 families and their legal representatives, heirs, successors or assignees and any entity in which

 Defendants have or had a controlling interest.




                                                   65
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 66 of 74 PageID: 436




         209.    The members of the Class are so numerous that joinder of all members is

 impracticable. Throughout the Class Period, Deutsche Bank securities were actively traded on the

 NYSE. While the exact number of Class members is unknown to Plaintiffs at this time and can be

 ascertained only through appropriate discovery, Plaintiffs believe that there are hundreds or

 thousands of members in the proposed Class. Record owners and other members of the Class may

 be identified from records maintained by Deutsche Bank or its transfer agent and may be notified

 of the pendency of this action by mail, using the form of notice similar to that customarily used in

 securities class actions.

         210.    Plaintiffs’ claims are typical of the claims of the members of the Class, as all

 members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

 federal law that is complained of herein.

         211.    Plaintiffs will fairly and adequately protect the interests of the members of the Class

 and have retained counsel competent and experienced in class and securities litigation. Plaintiffs

 have no interests antagonistic to or in conflict with those of the Class.

         212.    Common questions of law and fact exist as to all members of the Class and

 predominate over any questions solely affecting individual members of the Class. Among the

 questions of law and fact common to the Class are:

             •     whether the federal securities laws were violated by Defendants’ acts as alleged
                   herein;

             •     whether statements made by Defendants to the investing public during the Class
                   Period misrepresented material facts about the business, operations and
                   management of Deutsche Bank;

             •     whether the Individual Defendants caused Deutsche Bank to issue false and
                   misleading financial statements during the Class Period;

             •     whether Defendants acted knowingly or recklessly in issuing false and misleading
                   financial statements;


                                                   66
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 67 of 74 PageID: 437




              •    whether the prices of Deutsche Bank securities during the Class Period were
                   artificially inflated because of the Defendants’ conduct complained of herein; and

              •    whether the members of the Class have sustained damages and, if so, what is the
                   proper measure of damages.

           213.   A class action is superior to all other available methods for the fair and efficient

 adjudication of this controversy, since joinder of all members is impracticable. Furthermore, as

 the damages suffered by individual Class members may be relatively small, the expense and

 burden of individual litigation make it impossible for members of the Class to individually redress

 the wrongs done to them. There will be no difficulty in the management of this action as a class

 action.

           214.   Plaintiffs will rely, in part, upon the presumption of reliance established by the

 fraud-on-the-market doctrine in that:

              •    Defendants made public misrepresentations or failed to disclose material facts
                   during the Class Period;

              •    the omissions and misrepresentations were material;

              •    Deutsche Bank securities are traded in an efficient market;

              •    the Bank’s shares were liquid and traded with moderate to heavy volume during
                   the Class Period;

              •    the Bank traded on the NYSE and was covered by multiple analysts;

              •    the misrepresentations and omissions alleged would tend to induce a reasonable
                   investor to misjudge the value of the Bank’s securities; and

              •    Plaintiffs and members of the Class purchased, acquired and/or sold Deutsche
                   Bank securities between the time the Defendants failed to disclose or
                   misrepresented material facts and the time the true facts were disclosed, without
                   knowledge of the omitted or misrepresented facts.

           215.   Based upon the foregoing, Plaintiffs and the members of the Class are entitled to a

 presumption of reliance upon the integrity of the market.



                                                   67
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 68 of 74 PageID: 438




         216.    Alternatively, Plaintiffs and the members of the Class are entitled to the

 presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of

 Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material

 information in their Class Period statements, in violation of a duty to disclose such information, as

 detailed above.

                                              COUNT I

 (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                    Against All Defendants)

         217.    Plaintiffs repeat and re-allege each and every allegation contained above as if fully

 set forth herein.

         218.    This Count is asserted against Defendants and is based upon Section 10(b) of the

 Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

         219.    During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

 course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

 practices and courses of business which operated as a fraud and deceit upon Plaintiffs and the other

 members of the Class; made various untrue statements of material facts and omitted to state

 material facts necessary in order to make the statements made, in light of the circumstances under

 which they were made, not misleading; and employed devices, schemes and artifices to defraud in

 connection with the purchase and sale of securities. Such scheme was intended to, and, throughout

 the Class Period, did: (i) deceive the investing public, including Plaintiffs and other Class

 members, as alleged herein; (ii) artificially inflate and maintain the market price of Deutsche Bank

 securities; and (iii) cause Plaintiffs and other members of the Class to purchase or otherwise

 acquire Deutsche Bank securities and options at artificially inflated prices. In furtherance of this




                                                  68
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 69 of 74 PageID: 439




 unlawful scheme, plan and course of conduct, Defendants, and each of them, took the actions set

 forth herein.

        220.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

 Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

 and annual reports, SEC filings, press releases and other statements and documents described

 above, including statements made to securities analysts and the media that were designed to

 influence the market for Deutsche Bank securities. Such reports, filings, releases and statements

 were materially false and misleading in that they failed to disclose material adverse information

 and misrepresented the truth about Deutsche Bank’s finances and business prospects.

        221.     By virtue of their positions at Deutsche Bank, Defendants had actual knowledge of

 the materially false and misleading statements and material omissions alleged herein and intended

 thereby to deceive Plaintiffs and the other members of the Class, or, in the alternative, Defendants

 acted with reckless disregard for the truth, in that they failed or refused to ascertain and disclose

 such facts as would reveal the materially false and misleading nature of the statements made,

 although such facts were readily available to Defendants. Said acts and omissions of Defendants

 were committed willfully or with reckless disregard for the truth. In addition, each Defendant

 knew or recklessly disregarded that material facts were being misrepresented or omitted as

 described above.

        222.     Information showing that Defendants acted knowingly or with reckless disregard

 for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

 and/or directors of Deutsche Bank, the Individual Defendants had knowledge of the details of

 Deutsche Bank’s internal affairs.




                                                  69
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 70 of 74 PageID: 440




        223.    The Individual Defendants are liable both directly and indirectly for the wrongs

 complained of herein.     Because of their positions of control and authority, the Individual

 Defendants were able to and did, directly or indirectly, control the content of the statements of

 Deutsche Bank.     As officers and/or directors of a publicly-held company, the Individual

 Defendants had a duty to disseminate timely, accurate, and truthful information with respect to

 Deutsche Bank’s KYC processes. As a result of the dissemination of the aforementioned false and

 misleading statements, the market price of Deutsche Bank securities was artificially inflated

 throughout the Class Period. In ignorance of the adverse facts concerning Deutsche Bank’s actual

 KYC processes, which were concealed by Defendants, Plaintiffs and the other members of the

 Class purchased or otherwise acquired Deutsche Bank securities at artificially inflated prices and

 relied upon the price of the securities, the integrity of the market for the securities and/or upon

 statements disseminated by Defendants, and were damaged thereby.

        224.    During the Class Period, Deutsche Bank securities were traded on an active and

 efficient market. Plaintiffs and the other members of the Class, relying on the materially false and

 misleading statements described herein, which the Defendants made, issued or caused to be

 disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

 of Deutsche Bank securities at prices artificially inflated by Defendants’ wrongful conduct. Had

 Plaintiffs and the other members of the Class known the truth, they would not have purchased or

 otherwise acquired said securities, or would not have purchased or otherwise acquired them at the

 inflated prices that were paid. At the time of the purchases and/or acquisitions by Plaintiffs and

 the Class, the true value of Deutsche Bank securities was substantially lower than the prices paid

 by Plaintiffs and the other members of the Class. The market price of Deutsche Bank securities




                                                 70
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 71 of 74 PageID: 441




 declined sharply upon public disclosure of the facts alleged herein to the injury of Plaintiffs and

 Class members.

        225.    By reason of the conduct alleged herein, Defendants knowingly or recklessly,

 directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

 promulgated thereunder.

        226.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs and

 the other members of the Class suffered damages in connection with their respective purchases,

 acquisitions and sales of the Bank’s securities during the Class Period, upon the disclosure that the

 Bank had made misrepresentations and omissions to the investing public.

                                           COUNT II
     (Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)

        227.    Plaintiffs repeat and re-allege each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        228.    During the Class Period, the Individual Defendants participated in the operation

 and management of Deutsche Bank, and conducted and participated, directly and indirectly, in the

 conduct of Deutsche Bank’s business affairs, including the onboarding and retention of high-risk-

 clients. Because of their senior positions, they knew the adverse non-public information about

 Deutsche Bank’s misstatements and omissions.

        229.    As officers and/or directors of a publicly owned company, the Individual

 Defendants had a duty to disseminate accurate, complete, and truthful information with respect to

 Deutsche Bank’s KYC processes, and to correct promptly any public statements issued by

 Deutsche Bank which had become materially false or misleading.

        230.    Because of their positions of control and authority as senior officers, the Individual

 Defendants were able to, and did, control the contents of the various reports, press releases and



                                                  71
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 72 of 74 PageID: 442




 public filings which Deutsche Bank disseminated in the marketplace during the Class Period

 concerning Deutsche Bank’s KYC processes.             Throughout the Class Period, the Individual

 Defendants exercised their power and authority to cause Deutsche Bank to engage in the wrongful

 acts complained of herein. The Individual Defendants therefore, were “controlling persons” of

 Deutsche Bank within the meaning of Section 20(a) of the Exchange Act. In this capacity, they

 participated in the unlawful conduct alleged, which artificially inflated the market price of

 Deutsche Bank securities.

        231.    Each of the Individual Defendants, therefore, acted as a controlling person of

 Deutsche Bank. By reason of their senior management positions and/or being members of the

 Management Board of Deutsche Bank, each of the Individual Defendants had the power to direct

 the actions of, and exercised the same, to cause Deutsche Bank to engage in the unlawful acts and

 conduct complained of herein. Each of the Individual Defendants exercised control over the

 general operations of Deutsche Bank and possessed the power to control the specific activities that

 comprise the primary violations about which Plaintiffs and the other members of the Class

 complain.

        232.    By reason of the above conduct, the Individual Defendants are liable pursuant to

 Section 20(a) of the Exchange Act for the violations committed by Deutsche Bank.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

        A.      Determining that the instant action may be maintained as a class action under Rule

 23 of the Federal Rules of Civil Procedure, and certifying Plaintiffs as the Class representatives;

        B.      Requiring Defendants to pay damages sustained by Plaintiffs and the Class by

 reason of the acts and transactions alleged herein;




                                                 72
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 73 of 74 PageID: 443


        C.      Awarding Plaintiffs and the other members of the Class prejudgment and post-

 judginent interest'vas well as their reasonable attorneys' fees, expert fees and other costs; and

        D.      Awarding such other and further relief as this Court may deem just and proper.

                                DEMAND FOR TRIAL BY JURY

        Plaintiffs hereby demand a trial by jury.

 Dated: March 1, 2021                                    Respectfully submitted,




                                                                   ilmore (admitted pro hac vice)
                                                         Do ora Dorzhieva (admitted pro hac vice)
                                                         600 Third Avenue, 20th Floor
                                                         New York, New York 10016
                                                         Telephone: (212) 661-1100
                                                         Facsimile: (917) 463-1044
                                                         j alieberman@pomlaw.com
                                                         egilmore@pomlaw.com
                                                         ddorzhieva@pomlaw.com


                                                         Counsel for Plaintiffs and for the Proposed.
                                                         Class

                                                         /s/ Terrence W. Scudieri
                                                         Terrence W. Scudieri
                                                         POMERANTZ LLP

                                                         COunsel for Plaintiffs and for the Proposed
                                                         Class


                                                         Peretz Bronstein
                                                         (pro hac vice application forthcoming) .
                                                         BRONSTEIN, GEWIRTZ & GROSSMAN,
                                                         LLC
                                                         60 East 42 nd Street, Suite 4600
                                                         New York, NY 10165
                                                         Telephone: (212)697-6484



                                                    73
Case 2:20-cv-08978-ES-MAH Document 37 Filed 03/01/21 Page 74 of 74 PageID: 444


                                           Fascimile: (212) 697-7296
                                           peretz@bgandg.com

                                           Additional Counsel for Plaintifft and for the
                                           Proposed Class




                                      74
